Case 17-02005   Doc 382   Filed 04/19/21      Entered 04/19/21 17:23:55     Page 1 of 95


                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT


          In Re                                       *      Case No. 15-21233(AMN)
                                                      *
                                                      *
          CURTIS JAMES JACKSON, III,                  *
                                                      *
                               Debtor.                *
                                                      *

          CURTIS JAMES JACKSON, III,    *                    Adv. Proc. No. 17-02005
                                        *
                         Plaintiff,     *
                                        *                    New Haven, Connecticut
               v.                       *                    April 13, 2021
                                        *
          REED SMITH, LLC, et al.,      *
                                        *
                         Defendants.    *
                                        *
          * * * * * * * * * * * * * * * *


                      TRANSCRIPT OF MOTION FOR SUMMARY JUDGMENT
                          BEFORE THE HONORABLE ANN M. NEVINS
                            UNITED STATES BANKRUPTCY JUDGE

          APPEARANCES:

          For the Plaintiff:                          JOSEPH P. BARATTA, ESQ.
                                                      Baratta, Baratta & Aidala, LLP
                                                      546 Fifth Avenue, 6th Floor
                                                      New York, NY 10036

                                                      IMRAN H. ANSARI, ESQ.
                                                      Aidala Bertuna & Kamins
                                                      546 Fifth Avenue
                                                      New York, NY 10036

                                                      JOHN CESARONI, ESQ.
                                                      Zeisler & Zeisler PC
                                                      10 Middle Street, 15th Fl
                                                      Bridgeport, CT 06604

          Proceedings recorded by electronic sound recording, transcript
          produced by transcription service.

                          Fiore Reporting and Transcription Service, Inc.
                                  4 Research Drive, Suite 402
                            Shelton, Connecticut 06484 (203)929-9992
Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 2 of 95

                                                                                      2

          APPEARANCES: (Cont’d)

          For the Defendants:                    THOMAS G. ROHBACK, ESQ.
                                                 CRAIG M. REISER, ESQ.
                                                 DREW A. HILLIER, ESQ.
                                                 Axinn Veltrop & Harkrider
                                                 90 State House Square
                                                 Hartford, CT 06103
Case 17-02005   Doc 382   Filed 04/19/21    Entered 04/19/21 17:23:55   Page 3 of 95

                                                                                       3

  1             (Proceedings commenced at 11:10 a.m.)

  2                    THE CLERK:     17-2005, Jackson, III, versus Reed

  3       Smith, LLP, et al.

  4                    THE COURT:     Okay.         Good morning.   I’m going to take

  5       appearances.      I’m going to ask each of you to just put your

  6       appearance on the record, please.

  7                    I’m going to start with plaintiff’s counsel, Mr.

  8       Baratta.

  9                    MR. BARATTA:         Joseph P. Baratta (indiscernible).

 10                    THE COURT:     Thank you.         Mr. Baratta, I think the

 11       echo -- I thought that wasn’t heard during the check-check.

 12       Mr. Baratta, you might have two sources of audio happening.

 13       And as we go along, when you want to speak, we’ll address

 14       that and take care of that for you the next time you want to

 15       speak.     All right?     All right.

 16                    May I have the appearance of Mr. Ansari, please.

 17                    MR. ANSARI:         Good morning, Your Honor.        Imran H.

 18       Ansari of the law office of Aidala Bertuna & Kamins, current

 19       of counsel to Baratta, Baratta & Aidala, 546 Fifth Avenue,

 20       New York, NY, for the plaintiff Curtis James Jackson, III.

 21                    THE COURT:     Okay.         Good morning.

 22                    And do I have Attorney Cesaroni?

 23                    MR. CESARONI:         Yes.     Good morning, Your Honor.

 24       John Cesaroni on behalf of the plaintiff Curtis James

 25       Jackson.


                   Fiore Transcription Service, Inc.            203-929-9992
Case 17-02005   Doc 382   Filed 04/19/21    Entered 04/19/21 17:23:55   Page 4 of 95

                                                                                       4

  1                    THE COURT:     Okay.      Good morning.

  2                    I want to note, sometimes I say mister and

  3       sometimes I say attorney.           I don’t mean any -- there’s no

  4       difference to me between those names.               I don’t mean to imply

  5       that, so I just want to say that.             I notice I did it here and

  6       it doesn’t mean anything other than -- it’s not meant to mean

  7       anything.

  8                    Attorney Reiser, may I have your appearance,

  9       please.

 10                    MR. REISER:         Good morning.    Good morning, Your

 11       Honor.     Craig Reiser for defendants Reed Smith, LLP and Peter

 12       Raymond.

 13                    THE COURT:     Okay.      Good morning.

 14                    And do I have Attorney Rohback?

 15                    MR. ROHBACK:         Yes, Your Honor.     Thomas Rohback from

 16       the firm of Axinn Veltrop & Harkrider on behalf of defendants

 17       Peter Raymond and Reed Smith.

 18                    THE COURT:     Thank you.       All right.

 19                    And do I have Attorney Hillier?

 20                    MR. HILLIER:         Good morning, Your Honor.        This is

 21       Drew Hillier on behalf of Peter Raymond and Reed Smith, LLP.

 22                    THE COURT:     Okay.      Good morning.      All right.

 23                    So we’re here to address a number of things from my

 24       perspective.      And then I suppose, you know, I want to hear

 25       from each of you on your perspectives.


                    Fiore Transcription Service, Inc.           203-929-9992
Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 5 of 95

                                                                                        5

  1                   This is obviously about the motion for summary

  2       judgment that’s been pending for a number of months now.                    I’m

  3       at a point where I’m ready to issue a decision pretty quickly

  4       after today’s hearing -- I would hope -- but I have a number

  5       of questions about the record.            I have a number of questions

  6       about some of the substances of the arguments and some of the

  7       substances of the facts that have been submitted as part of

  8       the record on summary judgment.

  9                   The first thing that -- and so I guess what I would

 10       like to do is go through what my concerns are rather than

 11       hear you present your motion unless you would prefer to

 12       present your motion.

 13                   So, you should rest assured that I’ve read the

 14       entire at this point with the exception that I have not

 15       viewed the video, which we’ll talk about, and that I have --

 16       I’m very familiar with your legal memoranda.

 17                   I’ve also read the documents that you filed this

 18       past Friday including the statements regarding final orders

 19       that was filed by the plaintiff, and the memoranda and motion

 20       to strike regarding some of the exhibits, and the issue of

 21       sealing, which I had asked you to address in the scheduling

 22       order I had recently issued.

 23                   So thank you for attending to those items.                And I

 24       have reviewed them and considered them and I’m ready to talk

 25       about them today.


                   Fiore Transcription Service, Inc.           203-929-9992
Case 17-02005   Doc 382   Filed 04/19/21    Entered 04/19/21 17:23:55   Page 6 of 95

                                                                                       6

  1                   Having said that, Mr. Ansari, are you speaking for

  2       the plaintiff today?

  3                   MR. ANSARI:          Yes, Your Honor.

  4                   THE COURT:      Okay.      And then in terms of how you

  5       want to proceed, do you wish to make a presentation about

  6       your -- I thought we really should start with the movant.

  7       Actually, I’m going to peg it to Mr. Rohback.

  8                   Mr. Rohback, are you presenting for the defendants

  9       today?

 10                   MR. ROHBACK:          I am, Your Honor.

 11                   THE COURT:      Okay.      And do you wish to make a

 12       presentation about your motion or would you prefer that I go

 13       through what my questions are?

 14                   MR. ROHBACK:          Actually, Your Honor, I have prepared

 15       long and hard to make a presentation.

 16                   THE COURT:      Okay.

 17                   MR. ROHBACK:          But I have to think I’m smart enough

 18       to ask for your questions and your concerns instead because

 19       those to my mind are the most relevant.

 20                   THE COURT:      Okay.      And it may be helpful to know

 21       too that there’s always an opportunity for presentation at

 22       then end of the hearing today to the extent that there’s

 23       something that I decide wanted to present.                I’m happy to

 24       listen for as long as you want to talk.               I say that with a

 25       little bit of trepidation because I know that we’re all


                   Fiore Transcription Service, Inc.            203-929-9992
Case 17-02005   Doc 382   Filed 04/19/21    Entered 04/19/21 17:23:55   Page 7 of 95

                                                                                            7

  1       capable of speaking for a long period of time, but I’m here

  2       to -- you know, I want to have a full hearing today.                   All

  3       right.

  4                   And let me start -- and this is maybe directed to

  5       both Mr. Rohback and Mr. Ansari -- with what I view as the

  6       mysterious missing page 7 of the Wooten transcript in the

  7       Leviston case.      My understanding is that both defendants’

  8       exhibit 24 and plaintiff’s exhibit 14 are missing page 7.

  9       That’s the page that I think is talking about counterclaims

 10       against Mr. Ross or some kind of a third-party complaint

 11       against Mr. Ross.       Anyone have that page?           Or is there a

 12       reason it was omitted?

 13                   MR. ANSARI:          Your Honor, I can’t articulate a

 14       reason why it was omitted at this point from plaintiff.                      If

 15       Your Honor wishes we can look for that page and supplement

 16       it.

 17                   THE COURT:      I mean that’s it.         You know.      And you

 18       know which transcript I’m talking about, right?                 It’s the

 19       Wooten transcript from the Leviston case where the request is

 20       being made by plaintiff, sorry, by the plaintiff here,

 21       defendant there, Mr. Jackson, to do three things.                  One is to

 22       take additional discovery.            One is to postpone the trial.

 23       And the third is to be able to bring a counterclaim or

 24       additional claim against Mr. Ross.

 25                   You know, both parties have cited to that in their


                   Fiore Transcription Service, Inc.            203-929-9992
Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 8 of 95

                                                                                      8

  1       memoranda, but it’s incomplete.            And I didn’t know if that

  2       was intentional or if that is inadvertent, so that was my

  3       question.

  4                   So, Mr. Ansari, you don’t know or you think you’re

  5       missing page 7 (indiscernible) have it.

  6                   Mr. Rohback, is your position the same?

  7                   MR. ROHBACK:         Yes, Your Honor.

  8                   THE COURT:      Okay.       Okay.   So let’s move on then.

  9       So that’s one thing.        I think that’s interesting.

 10                   Number two, I want to address the sealing issue.

 11       If I were to -- and this is a question for Mr. Rohback as the

 12       movant -- if I were to deny the motion for summary judgment

 13       and we went to trial, would you be presenting the videos at

 14       trial?

 15                   MR. ROHBACK:         Yes, Your Honor.     And the reason

 16       would be, if we’re talking about the attorney judgment rule

 17       and look at what we’ve been facing, we would need to show

 18       what was -- what Mr. Raymond was facing, why --

 19                   THE COURT:      Let me ask you a question.

 20                   MR. ROHBACK:         Yes.

 21                   THE COURT:      Let me ask you a question.           How are the

 22       videos relevant?       And by that, I’m really focusing on the

 23       federal rules of evidence and the definition in 401.

 24                   If I had the transcript of these videos, if I have

 25       -- I don’t think that the -- I don’t think the things that


                   Fiore Transcription Service, Inc.           203-929-9992
Case 17-02005   Doc 382    Filed 04/19/21    Entered 04/19/21 17:23:55   Page 9 of 95

                                                                                             9

  1       are essential about the video are disputed and maybe we

  2       should sort that out.             If I have all of that -- and I’ll go

  3       through what all of that is in just a moment -- I’m not clear

  4       -- it’s not clear to me why you need the video.

  5                   The video seems salacious and cumulative to the

  6       extent that there’s no dispute that the video depicts -- it’s

  7       been described as a sex tape.             It depicts Ms. Leviston and

  8       Mr. Murray engaged in, you know, an intimate situation.                       It

  9       includes Mr. Jackson appearing in the video wearing a

 10       costume, appearing in character as it were, and Mr. Jackson

 11       says what’s in the transcript.              Right?

 12                   Is there a reason I need to view the video?                  How is

 13       its relevant to view the video?              That is -- as you point out

 14       in your supplemental memorandum and arguably throughout your

 15       motion and memorandum for summary judgment that, you know,

 16       what was being faced was a pretty -- it’s not a subtle thing,

 17       right?

 18                   It’s pretty clear that this was a really bad video

 19       that was not provided by Ms. Leviston to Mr. Jackson and for

 20       which Mr. Jackson had no written permission from Ms.

 21       Leviston.       In fact, had no oral permission to use it from Ms.

 22       Leviston.

 23                   Let me ask, Mr. Ansari, is any of what I just said

 24       disputed by Mr. Jackson?

 25                   MR. ANSARI:           No, Your Honor.     He did not have


                   Fiore Transcription Service, Inc.             203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 10 of
                                      95
                                                                                     10

 1      written permission or oral permission from Ms. Leviston.

 2                   THE COURT:      And is it fair to say that the

 3      description I gave of the video is accurate?                Is it fair to

 4      say that the video depicts a couple, Ms. Leviston and Mr.

 5      Murray, engaged in a sexual situation and with Mr. Jackson

 6      appearing in the video to narrate in a -- not in a

 7      complimentary way about the video?             Is that fair to say?

 8                   MR. ANSARI:      Yes, Your Honor.       The video -- that is

 9      fair to say -- it speaks for itself.              Yes.

10                   THE COURT:      Okay.    So, you know, that’s what the

11      jury dealt with in the Leviston case.

12                   And I think, Mr. Rohback, you’re trying to

13      introduce that.       You’re telling me it’s relevant because I

14      should understand the salacious aspect of the video that was

15      presented to the jury and the things -- the nature and

16      character and difficulty of defending Mr. Jackson given that

17      that’s what the video was.           Is that right?

18                   MR. ROHBACK:      It’s not just the salacious aspect of

19      the video itself.        If this were simply a video of two people

20      having sex, that would be a different issue.

21                   The thing that the Court -- and, again, as we’ve

22      stated in our papers, to rule on summary judgment in our

23      favor you don’t need to look at the video.               But if this were

24      to go to a jury, the jury should have afford that video and a

25      couple of reasons.        It shows not so much the two people


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55   Page 11 of
                                       95
                                                                                       11

 1      having sex.        What it shows is Mr. Jackson, not Mr. Ross --

 2                   THE COURT:       Right.

 3                   MR. ROHBACK:       -- Mr. Jackson --

 4                   THE COURT:       Right.

 5                   MR. ROHBACK:       -- and the way he’s dressed and the

 6      way he shrieks and screams, you can’t -- that doesn’t

 7      translate on a written transcript.

 8                   The other thing -- and I want to point this out --

 9      there’s been a lot of discussion about who posted it first,

10      did Mr. Ross post it first.

11                   I know in Mr. Ansari’s motion to strike he makes it

12      clear that, quote, “The full Leviston sex tape is in

13      substance a duplicate of the Leviston sex tape trailer.”                      And

14      he says again, “The Leviston sex tape trailer submitted as

15      exhibit 11 contains practically the same footage found within

16      the full Leviston sex tape submitted as exhibit 12.”

17                   That’s the only (indiscernible) seeing the two of

18      them -- or this way Mr. Ansari just said it in papers -- and

19      that shows how immaterial this first posting by Ross

20      supposedly is because it’s undisputed that the trailer went

21      up first by Mr. Jackson.

22                   MR. ANSARI:       Your Honor, I think there’s no further

23      issues before the Court that defendants very strongly

24      (indiscernible) now.          I don’t think there’s any reason for a

25      video, which as you described is salacious.                I don’t think it


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55   Page 12 of
                                       95
                                                                                      12

 1      would help the trier of fact in their determination as to the

 2      (indiscernible) practice of claims against Reed Smith and of

 3      Peter Raymond.

 4                   The substance of the video as I’ve stated now

 5      speaks for itself.         It’s described in full.         You have the

 6      transcript.        It would do nothing more but serve to just

 7      inflame and be prejudicial to my client.                He’s already gone

 8      through a trial for that video.

 9                   If this is about whether he was able to put on a

10      proper defense in order to mitigate damages but for the

11      inactions or actions of the defendants in this case.

12                   At trial I think it has no probative value and it

13      would serve nothing but to be prejudicial and salacious

14      especially when there’s ample material before the Court in

15      terms of describing the video and, in fact, the transcript.

16                   THE COURT:       Okay.    All right.     Let’s move on to

17      some of the other sealed items.

18                   I’m going to take the defendants’ sealed documents

19      first because there are fewer of them frankly.

20                   So do defendants include -- and I’m going to --

21      it’s going to bring me back to the plaintiff in just a moment

22      here -- is that there are three documents that I understand

23      are sealed, have been sealed at the request of the

24      defendants, that were filed as defendants’ exhibits, and the

25      reason is that they were marked as confidential.                  And there’s


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005    Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 13 of
                                       95
                                                                                      13

 1      this pending confidentiality order by the plaintiff.                   And,

 2      therefore, to honor that marking they’ve been marked that

 3      way.     So I think it’s defendants’ exhibits 23, 26 and 57.

 4                    So 23 is the letter from Mr. Jackson to Mr. Raymond

 5      that fired him.        Why is that sealed?

 6                    And, Mr. Ansari, I think I could --

 7                    Mr. Rohback, first let me ask you, am I correct

 8      that you sealed it because it was marked as confidential by

 9      the plaintiff.

10                    MR. ROHBACK:        That’s correct.     All three of those,

11      we are just having them sealed because that was confidential

12      by the plaintiff.         Yeah.      We have no need to seal.

13               THE COURT:    Okay.      So you’re honoring the

14      confidentiality agreement by sealing it?

15                    MR. ROHBACK:        Yes.

16                    THE COURT:       Okay.     And, Mr. Ansari, let’s talk

17      about the substance then.             You’ve marked them as

18      confidential.       Why should they be confidential?             And the

19      first one, I want to -- I just want to go one by one.

20                    So the letter from Mr. Jackson to Mr. Raymond,

21      defendants’ exhibit 23, why is that something that should be

22      sealed?

23                    And I want to note that, you know, I’m really

24      relying on just the -- generally on principles that this is a

25      public matter, this is something that’s pending in federal


                   Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 14 of
                                      95
                                                                                      14

 1      court, and that generally the records should not be sealed.

 2      So there’s a burden to seal a document.

 3                   To maintain it under seal, I would need to include

 4      particular -- and I’m reading from the district court’s local

 5      rule 5(e)(3) which I referenced in my order asking for

 6      briefing -- that my order sealing the documents shall include

 7      particularized findings demonstrating that sealing is

 8      supported by clear and compelling reasons and is narrowly

 9      tailored to serve those reasons.

10                   Now, certainly there’s no attorney/client privilege

11      that attaches here, so I assume it’s not a privilege issue.

12      What’s the issue?

13                   MR. ANSARI:      Your Honor, I have no objection to

14      that being unsealed.

15                   THE COURT:      Okay.    So I’m going to unseal.         Thank

16      you.     I’m going to unseal defendants’ 23.

17                   Defendants’ 26, that is an email from Nicky Martin

18      to Michael Oppenheim at GSO I believe.

19                   MR. ANSARI:      Correct.

20                   THE COURT:      Okay.    What’s the basis for that

21      document being sealed?

22                   MR. ANSARI:      Your Honor, that’s internal

23      communications between members of G-Unit, which is Curtis

24      Jackson’s broker entity, a record company, and a production

25      company, et cetera.        It also references other matters that


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21    Entered 04/19/21 17:23:55   Page 15 of
                                      95
                                                                                      15

 1      are not part of -- it’s representing the Sleek settlement --

 2                   THE COURT:      But why should that be confidential,

 3      the fact that she referenced Sleek?              The Sleek Audio matter

 4      was -- you know, it was a big deal in the bankruptcy case,

 5      that is what I call the named case here, the chapter 11 case

 6      of Mr. Jackson.

 7                   It’s since been resolved and settled and the whole

 8      settlement’s been paid.             What’s so secret about it?        What

 9      needs to be -- why would it need to be sealed?

10                   MR. ANSARI:      Well, Your Honor, I was thinking it’s

11      putting forth certain financial considerations among clients,

12      communications with his then (indiscernible) accountant.

13                   THE COURT:      So communication with an accountant is

14      not privileged.       What’s the basis -- what is the basis to

15      seal based on the fact that it’s the accountant?

16                   MR. ANSARI:      To the extent that it discusses

17      financial considerations of the settlement.                I don’t know --

18                   THE COURT:      What’s interesting is that Mr. Jackson

19      went through this very, you know, invasive chapter 11 process

20      where his financial -- all of his, you know, all of his

21      financial matters.        You know, if they were rocked, they were

22      all picked up and turned over.             We know what’s under all the

23      rocks at this point, so why is it confidential at this time?

24                   MR. ANSARI:      Also just after some -- it has

25      discussions between -- just to the extent, Your Honor, not


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21    Entered 04/19/21 17:23:55   Page 16 of
                                       95
                                                                                       16

 1      based on any (indiscernible) the fact that it discusses my

 2      client’s financial matters, we would request that it remain

 3      (inaudible).        And also to the extent that it references

 4      communication with his successor counsel.                 I recognize that

 5      (indiscernible) so perhaps that’s not a strong argument.

 6      That would remain on the financial reasons.

 7                   THE COURT:       Well, let me ask you, Nicky Martin is

 8      not an attorney, is that right?

 9                   MR. ANSARI:       Correct, Your Honor.

10                   THE COURT:       Okay.      So it references communication

11      with an attorney, but it’s not a communication between the

12      client and the attorney.

13                   MR. ANSARI:       Sure.      Your Honor, (indiscernible)

14      discussion.        I don’t have a problem at all.

15                   THE COURT:       Okay.      All right.    Thank you.

16                   That brings us next to defendants’ exhibit 57,

17      which are excerpts of the Ross deposition that took place.

18      As I’m sure you all remember extremely well in April of 2020.

19      What’s the basis to -- and this is a -- this is going to be a

20      recurring question that I have for you, Mr. Ansari, about

21      deposition transcripts.              Why should the excerpts of the last

22      deposition be sealed?

23                   MR. ANSARI:       Your Honor, the request was made to

24      the Ross transcript specifically.               To the extent that it

25      contains defamatory and offensive material, particularly


                  Fiore Transcription Service, Inc.            203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 17 of
                                      95
                                                                                         17

 1      directed at myself questioning my ability as an attorney,

 2      (indiscernible) racist remarks calling me a deli counter

 3      operator and a sandwich maker because I’m a South Asian.                     I

 4      have a feeling that (indiscernible) fact that a lot of Subway

 5      shops are owned by South Asians.

 6                   And just the whole course of the deposition where

 7      he attacks myself, my ability as an attorney, and he even

 8      says he’s going to write a song about me at one point,

 9      attacks my client’s son and his relationship with his son,

10      attacks my client’s mother, but more so myself and just the

11      pervasive offensiveness and I would say defamation to the

12      point where I considered -- if it was publicly made and he

13      did, in fact, write a song about me, he would be staring at a

14      defamation suit (indiscernible).             That’s my reasons.

15                   THE COURT:      Okay.    I hear you.      Thank you.     All

16      right.

17                   So those are the documents that were sealed at the

18      request of the plaintiff by the defendant.

19                   With respect to defendants’ exhibit 50, I reviewed

20      that exhibit.      It’s a memorandum from Edwards -- excuse me,

21      Andrews International, Inc. to Evan Farber dated September 1,

22      2011.

23                   And I agree with the statement that that -- I think

24      it’s set forth in the original motion to seal filed by

25      defendants when they filed the motion for summary judgment


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 18 of
                                      95
                                                                                      18

 1      that that document contains a lot of personal identifying

 2      information and is of a nonparty -- I guess a nonparty non-

 3      witness -- and I’m going to keep that sealed.                   Defendants’

 4      exhibit 50, I think there is no public interest that it

 5      serves by unsealing that document.             And I think that it falls

 6      within the nature of what should be sealed.               I’ll enter an

 7      order that makes a more particularized finding about that.

 8                   I’ll also enter an order ruling on the other things

 9      we talked about, Attorney Ansari.

10                   And now we’re going to turn to the scope -- to the

11      other exhibits under seal by the plaintiff.               And when I’m

12      done with this hearing, I’m going to enter an order that

13      changes the scope of the sealing.             Okay.    And I’ll explain my

14      reasons for each one.

15                   But No. 50 by defendants will remain under seal.

16                   I grouped the remaining exhibits that are under

17      seal that are all filed by the plaintiff into categories.

18      Okay.     And I’ll tell you what my categories are.

19                   First of all, the first category is documents filed

20      in this court or in other courts that are not under seal in

21      those courts, so I’m not sure why they’re under seal in this

22      motion for summary judgment.           So we’ll go through those in a

23      moment.

24                   The other -- the next category is deposition

25      testimony.     This doesn’t just relate to Mr. Ross’, Mr.


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005    Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 19 of
                                       95
                                                                                        19

 1      Roberts’ deposition, but to others as well.                So we’ll go

 2      through that.

 3                    There are a few documents, just two, that appear to

 4      be from the internet, from the public domain.                    I’m not sure

 5      why they’re sealed.

 6                    There are documents that don’t seem to fall within

 7      a reason for being sealed that I can identify, so I’ve

 8      grouped those together.

 9                    And then I have a group of documents that might

10      fall into a recognized category for sealing but there’s no --

11      I’m not really confident that they do.               I don’t think they

12      do.      I think that -- so I want to go through them each and

13      identify where we are.

14                    With regard to documents that are filed in this

15      court or in other courts, I’m going to read out what the

16      numbers of those are and then we can go through them.                    So

17      these are all plaintiff’s exhibits.

18                    Plaintiff’s exhibit 1 is the Leviston complaint in

19      the Leviston case.         Plaintiff’s exhibit 11, the Leviston case

20      answer.      Plaintiff’s exhibit 13, the Leviston case memorandum

21      of law filed on April 23rd, 2015.              Plaintiff’s exhibit 14 is

22      the so-ordered transcript.            That’s the one that’s missing

23      page 7.      Plaintiff’s exhibit 15, the notice of motion that’s

24      filed in the Leviston case.            Plaintiff’s exhibit 18 is a

25      transcript from the Leviston case.              Plaintiff’s exhibit 19 is


                   Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55   Page 20 of
                                       95
                                                                                       20

 1      the jury verdict sheet from the Leviston case.                   Those are all

 2      from the Leviston case, right?

 3                   Is there any basis to keep those under seal?

 4                   MR. ANSARI:       No, Your Honor.       No opposition to

 5      unsealing.

 6                   THE COURT:       Okay.    So all of those will be

 7      unsealed.     So just to repeat, it’s No. 1, 11, 13, 14, 15, 18

 8      and 19.     Okay.

 9                   Then turning to things that are filed other places.

10      There is plaintiff’s exhibit 20, which is the general,

11      unsecured claim summary that was filed on February 23, 2018

12      in the main case, so the chapter 11 case here.                   I assume

13      there’s no problem unsealing that?

14                   MR. ANSARI:       No, Your Honor.       And, Your Honor, this

15      was filed in a very -- in the height of COVID remotely and

16      many documents we erred on the side of caution because we

17      were in scattered places.

18                   THE COURT:       That’s okay.      That’s okay.       We’re just

19      going to go through it now, so it’s fine.                Thank you.

20                   Plaintiff’s exhibit 48 is a New Jersey Department

21      of Corrections Offender Profile.              That’s confidential?

22                   MR. ANSARI:       No, Your Honor.

23                   THE COURT:       That’s regarding Mr. Murray.           Yeah.

24      Okay.     So that will be unsealed.

25                   Plaintiff’s 50, different from defendants’ 50.                   So


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 21 of
                                      95
                                                                                      21

 1      plaintiff’s 50 is an excerpt from the transcript of a trial

 2      in the Leviston case dated July 20, 2015.

 3                   MR. ANSARI:      No objection.

 4                   THE COURT:      All right.      Thank you.     All right.       So

 5      I’m gong to unseal all of those.             All right.

 6                   Then I’m going to turn to deposition testimony.                  I

 7      hear you and I’m going to take under consideration your

 8      argument regarding the deposition that has been sealed at

 9      plaintiff’s -- I’m sorry, at defendants’ request -- which is

10      document -- it’s defendants’ exhibit 50.

11                   But I want to turn to some other depositions

12      including an excerpt from the Roberts deposition that was

13      filed as plaintiff’s exhibit 40.             Is that different?       Are the

14      same concerns present, do you know, regarding plaintiff’s

15      exhibit 40?

16                   And I’m going to go back in light of your comment

17      and reread that and make sure I understand what that excerpt

18      was about.     There were a number of -- you know, there were

19      different excerpts.        So that applies to plaintiff’s 40 and

20      also plaintiff’s 7.        I’m going to review them in light of

21      your comments.       I don’t know if you know presently if you

22      have the same concerns about those two.

23                   MR. ANSARI:      Your Honor, I would have the same

24      concerns at this time for any of the (indiscernible) of

25      William Roberts’ testimony in this case.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 22 of
                                      95
                                                                                     22

 1                   THE COURT:      Okay.    I’m gong to review them for that

 2      basis.    Okay.

 3                   And then with regard to Mr. Jackson’s deposition,

 4      he was deposed on August 15th.            This is plaintiff’s exhibit

 5      2, Mr. Jackson’s deposition August 15, 2019.                What’s the

 6      basis to seal that?

 7                   MR. ANSARI:      I would -- to the extent that -- Your

 8      Honor, with Mr. Jackson’s testimony, to the extent that it

 9      would reference any commercial or proprietary information, I

10      would request sealing.         However, (indiscernible) exhibit

11      (indiscernible), I don’t see any of that to --

12                   THE COURT:      Okay.    All right.     So No. 2 will be

13      unsealed.

14                   And then regarding Mr. Singh -- and I’m going to

15      not be able to pronounce this name, Mr. Villemeur -- I’m not

16      sure how to say that -- I’m sorry, I took Spanish, not French

17      -- those are two -- plaintiff’s No. 3 and No. 4, plaintiff’s

18      3, plaintiff’s 4, are depositions from the Leviston case in

19      2011?    What’s the basis to seal those?

20                   MR. ANSARI:      Again, to the extent that they

21      reference the inner workings of G-Unit, I would request that

22      they remain sealed.

23                   THE COURT:      Okay.    So for those two depositions,

24      what I am going to ask you to do is to -- is to file, after

25      today’s hearing, an explanation of -- I believe there are,


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21    Entered 04/19/21 17:23:55   Page 23 of
                                      95
                                                                                           23

 1      you know, line numbers through those.               Let me just make sure

 2      those exhibits have those.             But I’d like you to really be

 3      more surgical in your request to keep those under seal.                       So

 4      if there are -- you know, if it’s the bottom of page 2, top

 5      of page 3, that’s fine, but there’s a lot of other

 6      information in there that’s certainly not any type of

 7      proprietary, commercial information.

 8                   MR. ANSARI:      Okay.

 9                   THE COURT:      So I’d like to ask -- all right.            So

10      that’s regarding plaintiff’s 3 and 4, I’m going to ask you in

11      a subsequent scheduling order to file a more -- you know,

12      what I would call a more surgical request, a more

13      (indiscernible) request, for what portions of those

14      deposition excerpts you are requesting to be sealed and I’d

15      like you to explain why.

16                   And when you do, I would like you to be mindful

17      that my job is to make particularized findings demonstrating

18      that sealing is supported by clear and compelling reasons and

19      is narrowly tailored to serve those reasons.                 I don’t think

20      you’ve demonstrated that presently, so I want to give you the

21      opportunity to do that.             Okay?

22                   MR. ANSARI:      Thank you.

23                   THE COURT:      All right.       So moving on to plaintiff’s

24      exhibit 9, the Farber deposition from October 2019, that’s of

25      Evan Farber.       Anything to report?


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55   Page 24 of
                                       95
                                                                                      24

 1                   MR. ANSARI:       I don’t.

 2                   THE COURT:       Okay.    So that will be unsealed.

 3                   Same question on the Raymond deposition,

 4      plaintiff’s exhibit 10?

 5                   MR. ANSARI:       I don’t oppose unsealing.

 6                   THE COURT:       Okay.    So Loopkin’s deposition,

 7      plaintiff’s exhibit 17?

 8                   MR. ANSARI:       I don’t oppose unsealing.

 9                   THE COURT:       Okay.    Plaintiff’s 26, the Sedlmayer

10      deposition?

11                   MR. ANSARI:       I don’t oppose unsealing.

12                   THE COURT:       Okay.    Plaintiff’s 27, the Ciperic

13      deposition.        I think I said that right.

14                   MR. ANSARI:       Ciperic, Your Honor?

15                   THE COURT:       Ciperic, yeah, okay.

16                   MR. ANSARI:       Likewise, I don’t oppose unsealing.

17                   THE COURT:       Okay.    Then there’s Mr. Roberts’

18      deposition, plaintiff’s 40.            I’m going to review that as

19      taking into consideration I think what you said.                  And I

20      believe that is regarding language and comments regarding

21      yourself and others, including Mr. Jackson and Mr. Jackson’s

22      family.

23                   MR. ANSARI:       Correct.

24                   THE COURT:       Okay.    Plaintiff’s exhibit 41 is

25      excerpts of the Steven Burgess deposition?


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 25 of
                                      95
                                                                                     25

 1                   MR. ANSARI:      Don’t oppose, Your Honor, unsealing.

 2                   THE COURT:      Okay.    Plaintiff’s 51, excerpts from

 3      Bruce Green’s deposition?

 4                   MR. ANSARI:      I don’t oppose unsealing.

 5                   THE COURT:      Okay.    All right.     Good.      Thank you.

 6      All right.

 7                   So now we come to -- those are all the deposition

 8      questions.

 9                   The next one is documents from the public domain.

10      So here we have plaintiff’s 6 and plaintiff’s 8.                 Plaintiff’s

11      6?    Go ahead.

12                   MR. ANSARI:      Your Honor, documents in the public

13      domain, I don’t oppose.

14                   THE COURT:      Okay.    I just want to make sure that

15      I’m interpreting it right, that that’s what they are.                  So

16      plaintiff’s 6 is the transcription of a portion of a March

17      12, 2009 interview of Mr. Roberts on radio station WPGQ 95.5?

18                   MR. ANSARI:      No objection.

19                   THE COURT:      Okay.    And then plaintiff’s 8 is an

20      online news article that was marked as exhibit 1 from Mr.

21      Roberts’ deposition?

22                   MR. ANSARI:      Correct, Your Honor.        I don’t oppose

23      it.

24                   THE COURT:      Okay.    All right.     Next I’m going to go

25      through a category of documents that don’t seem to be subject


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 26 of
                                      95
                                                                                     26

 1      to sealing in my view, but I could be completely missing the

 2      point, so I want to run through those.

 3                   Plaintiff’s exhibit 5, which is Mr. Jackson’s

 4      declaration dated June 5, 2020 that’s part of the response to

 5      the motion for summary judgment?

 6                   MR. ANSARI:      I don’t oppose unsealing.

 7                   THE COURT:      All right.      Thank you.     Plaintiff’s

 8      exhibit 12, the declaration of Ms. Gase -- I don’t know how

 9      to say her name either, I’m sorry -- June 3rd, 2020?

10                   MR. ANSARI:      Stephanie Gase.       I don’t --

11                   THE COURT:      Gase?

12                   MR. ANSARI:      Yeah.     I don’t oppose unsealing.

13                   THE COURT:      Okay.     Thank you.    And then Stephen --

14      I think it’s Stephen Savva?

15                   MR. ANSARI:      Correct, Your Honor.

16                   THE COURT:      His declaration, also June 5?

17                   MR. ANSARI:      Your Honor, to the extent that it

18      contains attorney/client privilege because he is a current

19      attorney for Mr. Jackson, along with Craig Weiner who also

20      submitted a declaration who is or at least was an attorney

21      for Mr. Jackson, if I would have the same opportunity just to

22      give you a feedback on those two, I would appreciate it in

23      the same brief as the other one.

24                   THE COURT:      Yes.     That’s no problem.        All right.

25      So that will be -- that will also apply to plaintiff’s 16


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 27 of
                                      95
                                                                                     27

 1      then, the scheduling order that I’ll enter about that.

 2                   MR. ANSARI:      Sure.     It’s just I had the thought

 3      now, both Mr. Jackson and Ms. Gase’s declarations for the

 4      same reason maybe referencing, I don’t want to sit here going

 5      line by line and wasting time, but if I could also just hold

 6      in abeyance I guess that my prior --

 7                   THE COURT:      Sure.    So plaintiff’s 5, 12 and 16, the

 8      declarations of Jackson, Gase and Savva, and then plaintiff’s

 9      23, the declaration of Mr. Weiner, is that right?

10                   MR. ANSARI:      Perfect.

11                   THE COURT:      Okay.    Okay.    Let me just make a note

12      here.    Okay.

13                   Plaintiff’s 22 is Boulevard Management expense

14      summary.     It’s filed in the chapter 11 -- well, it’s

15      regarding chapter 11.         I’m not sure it was -- if it was filed

16      or not, but why should that be sealed?

17                   MR. ANSARI:      Well, Your Honor, it’s referencing

18      fees to attorneys for my client --

19                   THE COURT:      But I approved all the fees, they’re

20      all public.

21                   MR. ANSARI:      So to the extent, Your Honor, that

22      these are already public record within the Bankruptcy Act,

23      then I would not -- I’m just looking at the document again as

24      to refresh my recollection whether this was pulled from the

25      docket or (indiscernible).


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 28 of
                                      95
                                                                                     28

 1                   THE COURT:      Okay.    Why don’t I wrap that into the

 2      scheduling order for the response.             Okay?

 3                   MR. ANSARI:      Thank you.

 4                   THE COURT:      And that way you can take a look at it,

 5      you know, when I’m not grilling you.              All right.

 6                   So the next is a little subcategory here which are

 7      the expert reports.        So each of you had two expert reports.

 8      The defendant has not -- the defendants have not sought to

 9      seal them.     The plaintiff has.         What is the basis to seal

10      them?    So it’s plaintiff’s 25, 28, 29 and 30, and it’s the

11      opinions, the expert reports of Mr. Green, Mr. Lufkin,

12      Ciperic and Mr. Gillers?

13                   MR. ANSARI:      No objections to unsealing, Your

14      Honor.

15                   THE COURT:      Okay.    All right.       Thank you.    All

16      right.

17                   And then -- and now we come to my last category,

18      which I’m sure is going to relieve all of you that I’m almost

19      done with the categories here, and this is going to be a

20      category of documents that maybe there’s a reason to see

21      them, but I’m not really sure what it might be.

22                   So plaintiff’s exhibit 31 is an email from Mr.

23      Raymond to Mr. Sedlmayer, Mr. Farber and Ms. Martin dated

24      January 24 of 2011?

25                   MR. ANSARI:      No objection to the document.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 29 of
                                      95
                                                                                     29

 1                   THE COURT:      Okay.    Plaintiff’s exhibit 32 is an

 2      email from Mr. Raymond to Mr. Farber, Mr. Cranston and Ms.

 3      Leviston from March of 2015?

 4                   MR. ANSARI:      No objection to unsealing.

 5                   THE COURT:      Thank you.      Plaintiff’s exhibit 33 is a

 6      draft subpoena?

 7                   MR. ANSARI:      No objection to unsealing.

 8                   THE COURT:      Okay.    Plaintiff’s 34, the mock jury

 9      report?

10                   MR. ANSARI:      No objection to unsealing.

11                   THE COURT:      Plaintiff’s 35, an email from Evan

12      Farber to Elias Mansapolo and Alexander Omar dated January of

13      2015?

14                   MR. ANSARI:      No objection to unsealing.

15                   THE COURT:      Okay.    Plaintiff’s 36, an email from

16      Ms. Leviston to Mr. Raymond January 2015?

17                   MR. ANSARI:      No objection to unsealing.

18                   THE COURT:      Okay.    And plaintiff’s 37, draft

19      opening statement?

20                   MR. ANSARI:      No objection to unsealing.

21                   THE COURT:      Okay.    Plaintiff’s 38, an email from

22      Mr. Farber to Mr. Cranston and Ms. Leviston from March of

23      2016?

24                   MR. ANSARI:      No objection.

25                   THE COURT:      Okay.    Plaintiff’s 39, an email from


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 30 of
                                      95
                                                                                     30

 1      Mr. Lovelace to Mr. Farber in June of 2011?

 2                   MR. ANSARI:      No objection to unsealing.

 3                   THE COURT:      Okay.     Page 42 -- sorry, plaintiff’s

 4      42, a letter from Ming Interactive, Inc. in response to Mr.

 5      Jackson’s subpoena dated -- with the letter being dated

 6      December 18 of 2019?

 7                   MR. ANSARI:      No objection to unsealing.

 8                   THE COURT:      Okay.     Plaintiff’s 43, an email from

 9      Nicky Martin to Peter Raymond and Evan Farber from January 12

10      of 2015?

11                   MR. ANSARI:      No objection, Your Honor.

12                   MR. BARATTA:      Okay.     Plaintiff’s exhibit 44, an

13      email from Mr. Raymond to Mr. Sedlmayer, Ms. Martin, Mr. Neal

14      and Mr. Farber from January of 2011?

15                   MR. ANSARI:      No objection, Your Honor.

16                   THE COURT:      Okay.     Plaintiff’s 45, a draft subpoena

17      prepared by the defendant?

18                   MR. ANSARI:      No objection, Your Honor.

19                   THE COURT:      Okay.     Plaintiff’s 46, an investigative

20      memorandum dated September of 2011?

21                   MR. ANSARI:      No objection, Your Honor.

22                   THE COURT:      Okay.     Plaintiff’s 47, an email from

23      Mr. Farber to Mr. Raymond from January of 2015?

24                   MR. ANSARI:      No objection, Your Honor.

25                   THE COURT:      Okay.     And plaintiff’s 49, an email


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 31 of
                                      95
                                                                                      31

 1      from Mr. Weiner to Mr. Farber and Mr. Savva dated December of

 2      2014?

 3                   MR. ANSARI:      No objection, Your Honor.

 4                   THE COURT:      Okay.    All right.     So all of those will

 5      be unsealed.

 6                   So the ones that are not being automatically --

 7      well, not unsealed as a result of this hearing -- are

 8      plaintiff’s 3 and 4, which are the Singh deposition and I’m

 9      going to call it Mr. V’s depo, okay, which is Villemeur depo,

10      plaintiff’s 5, 12, 16, 23 and 22, those are the declarations

11      that were filed in June of 2020, signed in 2020 by Mr.

12      Jackson, Ms. Gase, Mr. Savva and Mr. Weiner, and then the

13      Boulevard Management chapter 11 expense summary, and then

14      let’s see, and then also defendants’ exhibit 57, which are

15      excerpts of the Roberts’ deposition that I’m going to review

16      for the reasons that you stated.             All right.

17                   I think those are -- just so that there’s no

18      mystery, I think that those are valid reasons.                  Okay.   All

19      right.    So that’s where we are.          All right.

20                   I want to move on to substance now.                So that’s

21      about sealing and my obligation to make sure we have a public

22      record.    So I’m going to follow up with a scheduling order

23      regarding the additional things that I’m going to ask you to

24      do to try to more narrowly tailor the sealing requests, and

25      then I’m going to unseal the other documents that we’ve


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 32 of
                                      95
                                                                                      32

 1      discussed.     All right.

 2                   Now, I want to talk about sort of substance.                So I

 3      think a big piece of the summary judgment request, Mr.

 4      Rohback, is that your argument that here that the attorneys

 5      had set a plan of action and had decided on a strategy, a

 6      trial strategy, a pretrial strategy, and they used their

 7      judgment to do that to come up with that strategy.

 8                   My question for you is why -- and your point is

 9      that under the attorney judgment rule why doesn’t that shield

10      them from a finding of negligence, and if there’s no

11      negligence, then the other things that flow from that don’t

12      need to be heard.

13                   So if I -- my question to you is why shouldn’t I

14      hear testimony to assess the credibility of the timing and

15      the reasons for the strategy choices that were made by the

16      defendant?

17                   MR. ROHBACK:      Your Honor, a few reasons.            Number

18      one, an overarching issue under every theory for granting

19      summary judgment is the fact that plaintiff has failed to

20      come forward with evidence of what these three uncalled

21      witnesses would have said had they testified.                   That is the

22      only issue that was left after your decision on the motion to

23      dismiss.     For them to come forward --

24                   THE COURT:      Well -- okay.

25                   MR. ROHBACK:      -- and show.       And that’s what you


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 33 of
                                      95
                                                                                       33

 1      said, that the defendants committed malpractice by failing to

 2      conduct and preserve discovery of Mr. Ross, Mr. Murray or the

 3      unit provider which it conducted would have mitigated the

 4      amount of damages award and that’s the issue.                   They needed to

 5      come forward with that and they have not.

 6                   They have not -- they have not taken the deposition

 7      of Mr. Murray.       They have not submitted an affidavit from Mr.

 8      Murray.    They have not submitted an affidavit from Ming.                    And

 9      as far as Mr. Ross, it was one year ago today that they got

10      an affidavit from him which refutes everything in their

11      allegations about what he would have said.               So whatever --

12                   THE COURT:      But I guess -- don’t I have to decide

13      that the strategy choices that were made by the lawyers were

14      reasonable?

15                   MR. ROHBACK:      Your Honor, there’s --

16                   THE COURT:      And you’re saying that subsequent

17      events have shown them to be reasonable because there’s no

18      evidence that Mr. Ross would have been supported?

19                   MR. ROHBACK:      No.    No.    It’s not that they were

20      right.    It’s not simply they were right by subsequence

21      proving that.

22                   It’s number one, the plaintiff cannot prove and has

23      failed to prove, come forward with proof, that the testimony

24      that they said would have been offered by these three

25      individuals would have reduced the amount of their damages.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 34 of
                                      95
                                                                                     34

 1      They can’t prove that because they don’t have what that

 2      testimony would have been.

 3                   THE COURT:      Okay.    So let’s just run through that.

 4      So the three witnesses are Mr. Roberts, also known as Mr.

 5      Ross, as well as the Ming internet provider, and Mr. Murray.

 6      So there’s no -- there’s nothing in the record before me on

 7      summary judgment that shows what Mr. Murray would have said?

 8                   MR. ROHBACK:      Correct.

 9                   THE COURT:      And there’s nothing before me that

10      shows what the internet provider would have said other than

11      that there’s information that the -- that whatever evidence

12      existed no longer existed at least in December of 2019?

13                   MR. ROHBACK:      Yes.

14                   THE COURT:      Okay.    And so do I not need to

15      determine reasonableness?

16                   MR. ROHBACK:      You absolutely do not.           Because in

17      this case, given these facts now that they have not come

18      forward with -- the attorney judgment rule really focuses on

19      a decision made at a point in time and was it one of several

20      reasonable alternatives.

21                   And basically it says you don’t need to do a full

22      examination of the lawyer and his judgment or her judgment if

23      there’s a reasonable basis for following one strategy as

24      opposed to another one.

25                   Now that we have the facts in summary judgment,


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005    Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 35 of
                                       95
                                                                                       35

 1      discovery is over, we know that the plaintiff has no

 2      testimony from Murray that would help to mitigate damages.

 3      There’s nothing there.          So they haven’t provided evidence to

 4      support the allegations in the complaint.

 5                    Same with Ming.        They haven’t come forward with

 6      evidence to support the allegations in their complaint.

 7                    And in the case of Ross, they took the deposition

 8      and got the affidavit and that information tells us that she

 9      would have destroyed them had he been called as a witness or

10      at deposition or at trial.            So they had no case to go

11      forward.

12                    And the attorney judgment rule really is a way of

13      preventing every decision that a lawyer makes, a strategic

14      decision, from being subject to that type of analysis.                   Well,

15      was it the right decision and did you really think this.                      We

16      don’t need to go into that.            If they had reasonable basis for

17      doing something, that’s enough.             But that attorney judgment

18      rule is only one defense we have or one argument we have.

19               Really the biggest thing in this case is complete

20      failure to come forward and have proof to support those

21      allegations about what these three uncalled witnesses would

22      have said to help mitigate damages.              They can’t prove that

23      that lack of testimony had an impact because they don’t know

24      what that testimony would have been.               Except for Mr. Ross, it

25      would have been devastating.


                   Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 36 of
                                      95
                                                                                     36

 1                   THE COURT:      But I think --

 2                   Mr. Ansari, let me ask you.           I don’t know if I

 3      adopt the word devastating, but I do agree that Mr. Ross’

 4      testimony seems unhelpful to Mr. Jackson’s purported strategy

 5      of showing that, you know, you shouldn’t blame me.                  You

 6      should blame this other guy because he put this video on his

 7      website first.       But that somehow I should not be found to

 8      have caused the damages significantly or, you know, the

 9      damages should be mitigated.

10                   Do you agree with that general proposition that Mr.

11      Ross’ testimony is unhelpful to Mr. Jackson?

12                   MR. ANSARI:      Your Honor, I respectfully disagree

13      with that.     In fact, I think Rick Ross would be a phenomenal

14      witness for Curtis Jackson.           Any trial attorney can tell you

15      that is someone (indiscernible) and testifies adversely,

16      falsely in regards to claims and defenses by your client, you

17      can use that very easily to support your client’s case.

18                   In this case, there was ample public domain records

19      --

20                   THE COURT:      So in this record, based on this record

21      -- let’s look in the record before me on summary judgment as

22      opposed to what any trial attorney might tell me.                 Okay.

23      Because that’s not in the record frankly.

24                   So in the record what I have is Mr. Ross -- I agree

25      that he offers (indiscernible) testimony about certain things


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 37 of
                                      95
                                                                                     37

 1      and I -- both from my understanding of the effort to get the

 2      deposition to actually occur as well as teeing some of the

 3      testimony in the exhibits that have been filed, I agree that

 4      he was a difficult witness and that he gave inconsistent

 5      testimony.     But isn’t his testimony essentially denying --

 6      he’s denying that he had any involvement with the video and

 7      that he posted the video to a website that he owned?

 8                   So I understand that you would -- at trial if you

 9      had been the attorney you would have asked the jury to make

10      an inference about that, but -- and wasn’t the premise of the

11      complaint that Mr. Ross would have demonstrated that he

12      posted it to a website that he controlled and that that

13      posting was prior in time to Mr. Jackson’s posting of either

14      the video or links to the video on his website?                 Wasn’t that

15      the premise?

16                   MR. ANSARI:      Well, Your Honor, that testimony would

17      have been elicited by (indiscernible).              But she was not going

18      to admit (indiscernible) by confronting this witness with the

19      various statements that he made, his voice, in the public

20      domain where he admits to ownership of thisissabrinassin

21      where he states he posted the video first (indiscernible).

22                   And, Your Honor, also coupled with the forensic

23      data which is now unfortunately not available, but was

24      available to Reed Smith and Peter Raymond at the time of

25      their defense of this case from Ming, would have shown that


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 38 of
                                      95
                                                                                     38

 1      this was a website which was maintained by Rick Ross.                  But

 2      there’s -- it is incredible to be confronted with one’s own

 3      voice claiming that they were posted (indiscernible) to their

 4      website, thisissabrinassin.com, and then to come and testify

 5      differently.       And that is supportive of the claim.

 6                   Even though he is not coming out and admitting to

 7      it, we all know that a witness, particularly one who may be

 8      with an axe to grind, may not testify (indiscernible).

 9      However, when you have other evidence to cross-examine this

10      individual with to show with forensic evidence as to the

11      website with their own statement, that was evidence that

12      could have been used at trial to mitigate the damages.

13                   However, we have to see -- and malpractice law in

14      New York supports this -- that any reasonable decision or

15      purported reasonable decision under the attorney judgment

16      rule or strategy cannot be said to be reasonable because it

17      was not informed.        There was no discovery taken as to Rick

18      Ross, to Maurice Murray or to Ming.             It was completely

19      abandoned.

20                   And, Judge, you have the record before you, you

21      have our briefs and the exhibits, you see an email where they

22      are acknowledging the importance of Rick Ross.                  The email

23      (indiscernible) trial where they’re saying a deposition of

24      Rick Ross would solve all the problems.              Their strategy

25      failed.    But the problem is is that they foreclosed the


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 39 of
                                      95
                                                                                     39

 1      ability to take discovery of these individuals because they

 2      did not do so.

 3                   Of course there’s the argument also in the record,

 4      Your Honor, that I believe that we argue on behalf of Curtis

 5      Jackson that one of the reasons why there was this gross

 6      conflict of interest with Theo Sedlmayer.               He’s representing

 7      Rick Ross.     They attempt at one point to ask if he’d accept

 8      service.     He said, no.

 9                   The testimony of Evan Farber who was no longer a

10      Reed Smith employee, he very uncomfortably -- because I think

11      he knew what he was going to -- testified as to those

12      circumstances, that there was a -- that Peter Raymond, that

13      there would be an issue for Theo Sedlmayer

14      in terms of getting a subpoena to Rick Ross.                That was a

15      conversation between Theo Sedlmayer and Peter Raymond that

16      went nowhere.

17                   If the adjustment -- if the attorney just was lousy

18      on sufficient investigation, discovery, and thought and not

19      tainted, then perhaps it would be a valid argument.                  However,

20      the record here -- and the testimony and the (indiscernible)

21      discovery that we elicited during the course of this

22      investigation does not support that.

23                   New York law recognizes that the failure of an

24      attorney to seek discovery (indiscernible) negligence to

25      support a legal malpractice claim.             The fact that they failed


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 40 of
                                      95
                                                                                      40

 1      objectively to pursue any of these avenues, while at the same

 2      time corresponding amongst themselves and to the client that

 3      this is the best defense we have that if we prove that Rick

 4      Ross posted this video then that would take the sting out of

 5      Leviston’s claim.        But they didn’t do that.         And we have a

 6      big question mark.

 7                   And also conflicting testimony between Theo

 8      Sedlmayer and Peter Raymond as to what happened, what

 9      happened with that conversation about Rick Ross?                  What

10      happened with that conversation --

11                   THE COURT:      Okay.    So I think we’re going -- I

12      think we’re going a little farther than my question was

13      directed, but I think you’ve answered it.

14                   Mr. Rohback, do you want to -- anything else you

15      want to tell me about my earlier question if you recall where

16      we were at that point?

17                   MR. ROHBACK:      Some of the points just now that

18      counsel made.      We’re looking at the internet postings, one of

19      them had a legend above it that said this is complete rumor

20      and things we hear on the street is classic hearsay.                     That’s

21      not something that’s going to mean anything.

22                   The other one is, to be clear, the reference that

23      Mr. Ansari just made was not to Sabrina Singh.                  Rick Ross had

24      an interview with Big Tigger who then told him about this

25      tape, which he apparently didn’t know about, he said, wow.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 41 of
                                      95
                                                                                      41

 1      And then he -- I’m going to post it.              And he said go to

 2      deeperthanrap.       And he said the reason to tell people that is

 3      because that was an album he was coming out with and he

 4      wanted to generate fan interest.             It had nothing -- he didn’t

 5      post it to deeperthanrap.            And there’s no evidence in this

 6      record that he did post it.            There is evidence that he did

 7      not.     He testified to that effect.

 8                   And also, he answered before this complaint was

 9      filed, before the Leviston case went to trial, Jackson sued

10      Ross for contribution.         And in that answer to the complaint,

11      Ross denied that he posted it or owned Sabrinas Sin.                  So we

12      have record statements, under oath statements, that he did

13      not post it.       He did not own that.

14                   And all we have on the other side are these semi-

15      comprehensible internet ramblings, some of which can’t even

16      be attributed to Ross where he just says things.

17                   And I would note that one of the cases we cite was

18      Leviston against Jackson.            And in Leviston against Jackson,

19      in ruling on the summary judgment motion, Judge Wooten said

20      (indiscernible) to a (indiscernible).

21                   And you will recall, Your Honor, that the defense

22      to the New York civil rights law claim was that it was not

23      for commercial purposes.            Well, Judge Wooten states, quote,

24      “On the tape Jackson states that he paid for the videotape

25      which he reasserted in a radio interview with Tim Westwood


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 42 of
                                      95
                                                                                     42

 1      that he paid a few dollars.”           However, at his deposition, he

 2      denied paying for it.

 3                   And there’s an example of in this area of hip-hop

 4      entertainment, they’ll say a lot of things on an internet

 5      show.    And there’s Jackson doing it.            But he denied it in his

 6      deposition.

 7                   Even in his bankruptcy proceeding we were aware of

 8      internet postings about him having a crib in Africa, which he

 9      denied under oath, him having -- floating around in cash,

10      which he said, well, that was just a show.               So the strength

11      of this internet, you know, something was up there, that’s

12      not enough to come forward with now and say no one would

13      believe him.

14                   MR. ANSARI:      Your Honor, may I (indiscernible)?

15      (Indiscernible) and perhaps a lack of understanding

16      (indiscernible) Mr. Rohback as to the internet and

17      (indiscernible), and also the statements that --

18                   THE COURT:      But isn’t there -- is it fair to say

19      that -- and this is something that did come up in the

20      bankruptcy context, in the context of the named case -- but

21      there is a difference between what one says in a court

22      proceeding when you’re under oath and what one says when

23      you’re not under oath for public consumption through social

24      media or on the internet?           That’s fair to say, right?

25                   MR. ANSARI:      Well, Your Honor, you don’t have to


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21    Entered 04/19/21 17:23:55   Page 43 of
                                       95
                                                                                        43

 1      make that determination.              It’s a prior --

 2                   THE COURT:       So here what we have -- what we have is

 3      -- and so what would you -- so let’s talk about that a little

 4      bit.     What would you do at trial to show that there’s some

 5      material fact in issue?              You would call Mr. Ross as a

 6      witness, is that what you’re proposing?

 7                   MR. ANSARI:       Your Honor, I would call Mr. Ross.

 8      I’d call Mr. Roberts.          I would confront him with the

 9      statements.        And although Mr. Rohback surprisingly says that

10      they weren’t his, the trier of fact is able to hear his

11      voice, (indiscernible) postings --

12                   THE COURT:       So let’s back up for a second.            So if

13      Mr. Ross comes -- if Mr. Roberts comes and testifies at trial

14      and is consistent with his deposition testimony, let me ask

15      you, does it matter if he is consistent with his deposition

16      testimony, or if he’s not, does it matter?

17                   Does it matter if Mr. Roberts -- to your case, are

18      you creating a material issue of fact by demonstrating that

19      Mr. Roberts, in fact, owns the website or posted the video

20      first when the issue before the Leviston jury was whether Mr.

21      -- not who was first, but whether Mr. Jackson -- and the jury

22      instruction was pretty clear, right, that Mr. Jackson -- the

23      question for the jury was did Mr. Jackson post the image and

24      voice of Ms. Leviston without written consent, not whether he

25      was first, last of 100th?


                  Fiore Transcription Service, Inc.            203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 44 of
                                      95
                                                                                     44

 1                   MR. ANSARI:      Your Honor --

 2                   THE COURT:      So why would I need -- why is it

 3      material to hear what Mr. Ross would say?

 4                   MR. ANSARI:      The fact that we have evidence and

 5      it’s evidence that the jury should have heard but for the

 6      fact that they were excluded because of the stipulation and

 7      all these lack of preservation of discovery from Rick Ross

 8      that would have deflected, deflected the blame on Curtis

 9      Jackson.

10                   I think all they would have to see is the way he

11      testified in the deposition (indiscernible) versus the way my

12      client testified during his deposition.              They are night and

13      day.     You cannot run away before the eyes of a jury or the

14      trier of fact when confronted with evidence that directly

15      conflicts from what you say.

16                   But when you put that into context (indiscernible)

17      before the Court, this was evidence that was so strong in

18      favor of our client’s case to mitigate damages to bring in

19      Rick Ross (indiscernible), whether or on the witness stand or

20      a third party, they were not able to do so.               They did not do

21      so because of -- because of the actions or inactions of Reed

22      Smith.

23                   And it’s before Your Honor.           I don’t need to go

24      through each point, but the emails do.              (Indiscernible)

25      recognition of the importance of his testimony.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 45 of
                                      95
                                                                                      45

 1                   The mysterious abandoning of (indiscernible) is

 2      representing both Jackson and Ross and Peter Raymond

 3      (indiscernible) to this day.           And then they abandon

 4      (indiscernible) discovery there.             And then going to trial

 5      years later, there’s suddenly an aha moment when they’re --

 6      and they say, wow, we needed this.             But they couldn’t do it

 7      because of the stipulation.           They knew they entered into that

 8      stipulation.       They even say it before (indiscernible).

 9                   Anyone who knows New York practice knows that those

10      (indiscernible) discovery can be very, very hard to try to do

11      discovery at that point (indiscernible).

12                   THE COURT:      And what evidence is in the record

13      before me about the ascertainable nature of the mitigation

14      that Mr. Jackson claims would have occurred?

15                   MR. ANSARI:      Sure.     And before I answer that, Your

16      Honor, you talked about the jury instructions regarding the

17      liability on 5051.        The jury instructions, you know, was

18      (indiscernible) a unified trial, a New York County

19      (indiscernible) unified trial, versus a Brooklyn bifurcated,

20      they were instructed that it is not disputed defendant owns

21      or controls (indiscernible).

22                   And there is testimony regarding a (indiscernible)

23      website thisissabrinassin.com.            The defendant asserts that he

24      does not own or control thisissabrinassin.com, the crux of

25      the defense.       But the plaintiff asserts that he does.             They


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55   Page 46 of
                                       95
                                                                                      46

 1      were affirmatively (indiscernible) that website.

 2                   You may consider any evidence (indiscernible)

 3      website that you have found to have been established by

 4      either direct or circumstantial evidence is owned or

 5      controlled by (indiscernible).

 6                   However, the plaintiff’s claim of a New York civil

 7      rights law in (indiscernible), you are to disregard any

 8      evidence regarding the publication of the videotape on any

 9      website that you find had been established is owned or

10      controlled by defendant.

11                   This was an argument put forth from the inception,

12      from when Peter Raymond, at that point Theo Sedlmayer, saying

13      if he can prove that Rick Ross posted it first on

14      thisissabrinassin (indiscernible), that would take a great

15      deal of sting out of the defendants’ case.                This was

16      recognized.        It was not followed.

17                   And as New York law mandates, the failure to

18      investigate and pursue discovery in New York can give rise to

19      a cognizable claim of malpractice.              We see that that this was

20      the proof of the poisonous tree.

21                   The proof is the verdict against -- and I’m using a

22      criminal law analogy here -- because at the inception, the

23      actions or inactions of the (indiscernible) which was the

24      poison percolated up to the branches to a point at trial

25      basically blackjacked and stonewalled the defense by


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 47 of
                                      95
                                                                                     47

 1      successor counsel which they try to now point the blame at,

 2      and that was the poisonous tree.             The proof was the verdict.

 3      But --

 4                   THE COURT:      What is it the -- what is the measure

 5      by which I would determine that if you had established of if

 6      plaintiff’s counsel at trial had established, had called Mr.

 7      Ross and he testified the way that he testified in his

 8      deposition, and the lawyer made the argument you suggest

 9      that, gee, you can’t believe this guy, obviously everything

10      he said is a lie, and he owns the website and he posted it

11      first, how am I supposed to determine what the jury would

12      have done with that and how much it would have mitigated the

13      damage to Mr. Jackson?

14                   MR. ANSARI:      Sure.

15                   THE COURT:      So where in the record is the support

16      for any determination of mitigation?

17                   MR. ANSARI:      So first we could take it in -- as for

18      the punitive damages, having -- let me backtrack.                 Can I just

19      respond (indiscernible) on the reasonable standard.

20                   I’m sorry, Your Honor, before I forget, there

21      really is no argument as to Ming, whether Ming would have

22      been hostile or not.         Ming is a total web-hosting service

23      which now we know had information regarding that website,

24      thisissabrinassin.com, at least at the time when we

25      (indiscernible).


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 48 of
                                      95
                                                                                      48

 1                   They have known that -- Peter Raymond’s excuse for

 2      not sending a subpoena to these -- to the actual website was

 3      that a lot of times you don’t get a response.

 4                   I submit that’s not a reasonable excuse for not

 5      doing that if you’re trying to establish that this was posted

 6      on a different website and the emails support that they

 7      recognize thisissabrinassin.com.

 8                   THE COURT:      Where in the record -- where in the

 9      record does it show that Ming had information that would have

10      been helpful to Mr. Jackson prior to 2012?

11                   MR. ANSARI:      Yes.    Well, Your Honor --

12                   THE COURT:      Isn’t the information in the record

13      right now that Ming said in 2019 we destroyed it all?

14                   MR. ANSARI:      They destroyed it.

15                   THE COURT:      Whatever it was.       Whatever it was.         So

16      no one knows what it was.

17                   MR. ANSARI:      Your Honor, that’s their retention

18      policy.    Because my client should not be prejudiced in this

19      case when we’re alleging that they did not take the

20      appropriate or reasonable steps to pursue certain evidence to

21      present during the litigation and at trial simply because

22      they didn’t do that.         So we’re --

23                   THE COURT:      So should you prevail simply because

24      the records are gone?

25                   MR. ANSARI:      We have a totality of circumstances


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 49 of
                                      95
                                                                                     49

 1      here, Your Honor.        The trier of fact can hear from -- on a

 2      number of issues.        The records are gone, but we don’t

 3      necessarily lose out on the argument that they should have

 4      preserved that material.            And if we --

 5                   THE COURT:      Okay.     So if they had preserved it or

 6      if you have it some way, some other -- I don’t know how --

 7      but if you had -- if you have information from Ming that

 8      showed that Mr. Ross owns the website that he denies owning

 9      and that he posted the video that he denies posting, then how

10      am I to ascertain the measure by which the jury would have

11      found, you know, Mr. Jackson less liable?               How do I -- how do

12      I quantify that?

13                   MR. ANSARI:      Well, Your Honor, you can quantify it

14      in the sense that A, punitive damages may have not been

15      awarded.     And the case law in my brief, Your Honor, shows

16      that when you take a base -- this is common malpractice

17      (indiscernible) -- the Court has to make that inquiry as well

18      (indiscernible).

19                   And we also have to take (indiscernible) which

20      directly -- I would (indiscernible) report.               I would provide

21      you a copy of (indiscernible) because it controls his

22      statement on so many levels and so many arguments.

23                   But as to damages, (indiscernible) -- answering the

24      question, Your Honor, just before I go astray -- the damages

25      in terms of the (indiscernible) nature of the verdict, the


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55    Page 50 of
                                       95
                                                                                            50

 1      punitive damages would not have been or may have not been

 2      awarded.     More so, he would not have been (indiscernible)

 3      bankruptcy.        He would not have had to settle.              He would not

 4      have had to incur the costs that he is incurring today.                        He

 5      wouldn’t have had to incur the costs that he expended in

 6      bankruptcy.        And the case law supports that (indiscernible)

 7      based on a jury verdict (indiscernible) you don’t have to do

 8      that.

 9                   THE COURT:       Let me ask you a different question.

10      Go ahead.     I’m sorry.       Go ahead.

11                   MR. ANSARI:       (Indiscernible) quantified

12      (indiscernible) at the summary judgment stage the plaintiff

13      has alleged (indiscernible).            (Indiscernible) holds defendant

14      next argues that it is speculative, that the (indiscernible),

15      whether the jury would have awarded plaintiff (indiscernible)

16      damages.     These arguments are for the jury.             (Indiscernible.)

17      Once again, however, defendant appears (indiscernible) the

18      inquiry at trial to the summary judgment standard.

19                   The plaintiff is not required to give any

20      particular amount of damages at this stage of the case.                        He

21      is merely required to produce a showing of how real damages

22      resulting from malpractice could be ascertained.                    The

23      possibility of plaintiff’s accounts are null and void and

24      (indiscernible) is an issue for trial.

25                   So at this stage, because we are at the summary


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005    Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 51 of
                                       95
                                                                                       51

 1      judgment stage, Your Honor, the inquiry is not there.                   But I

 2      am going to say that we do have (indiscernible) because the

 3      case law -- and I’m not going to -- there is case law in my

 4      brief, Your Honor, that would show that mitigation is

 5      (indiscernible) if occurred in an attempt to avoid, minimize

 6      or reduce the damage done by (indiscernible) unlawful conduct

 7      (indiscernible) malpractice case.              That is (indiscernible).

 8      Also (indiscernible) that’s in my brief, Your Honor.                   And

 9      (indiscernible) which I’m happy to provide by email or

10      whatever you prefer.

11                    Those support that at this stage we have made the

12      showing.      We have made a showing that the punitive damages

13      may have not been awarded, the amount of damages that were

14      awarded may have been lower.            And how do we do that?         Well,

15      we (indiscernible).

16                    At the early stages of this case, it was recognized

17      what would be the strongest defense.               It was recognized by

18      the jury consultant that they hired prior to trial what would

19      be the strongest defense.            Mock jurors pointed to Rick Ross.

20      Murray -- that fact that (indiscernible) posted on another

21      site.      They didn’t do anything to preserve that discovery.

22      They foreclosed my client from doing so.                When Professor

23      Thompson came in, they did everything they could to reopen

24      it.      And again, if you argue in the New York Supreme Court,

25      you should know the culture.


                   Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 52 of
                                      95
                                                                                       52

 1                   (Indiscernible) what they did.            I mean, I don’t

 2      want to impose my own view on things to the expense of

 3      opining, but they did what they could.              So the rules didn’t

 4      let them.     And they (indiscernible) because of some of the

 5      sins of the predecessor.

 6                   My client, Your Honor --

 7                   THE COURT:      That page 7 I think is important in

 8      that regard.       I’m not sure that the record shows what you

 9      think it shows and I’d like to see that page 7.

10                   With regard to the main information, why was the --

11      did you subpoena Ming prior to 2019?              (Indiscernible) was

12      commenced in -- first of all, I have the (indiscernible)

13      decision, 2006 decision (indiscernible).

14                   MR. ANSARI:      Correct, Your Honor.

15                   THE COURT:      Okay.    I have that decision.

16                   The adversary was commenced in 2017.                Why didn’t

17      you subpoena Ming at that time?            Would that have made a

18      difference?

19                   MR. ANSARI:      I’m sorry, Your Honor.            I have to look

20      at the dates.       It would not have made a difference if it was

21      already destroyed.

22                   THE COURT:      Okay.    So it was already gone.          Okay.

23      So you waited two years before you subpoenaed them.                   Okay.

24      Just checking.       Okay.

25                   MR. ANSARI:      Your Honor, may I speak to that?


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 53 of
                                      95
                                                                                      53

 1                   THE COURT:      Sure.

 2                   MR. ANSARI:      We chased Ming because Ming I do not

 3      believe is operating in the same manner that he did back in

 4      2012.    I think they are still a legal entity, but it’s not an

 5      active for -- I’m sorry, 2010, when the video was posted

 6      (indiscernible).

 7                   It’s not to say an active website in the manner say

 8      of, you know, Facebook and all that.              I think it had its

 9      moments of time and then it’s not necessarily active.                    So

10      when I did speak to representatives there, he was sort of

11      surprised that (indiscernible) Ming (indiscernible)

12      maintaining Ming to this date.

13                   THE COURT:      Okay.    So to support the argument that

14      having the testimony of either someone from Ming, Mr. Murray

15      or Mr. Ross would be -- would have mitigated damages, what

16      would you do at trial that you haven’t already done at the

17      summary judgment stage?

18                   So you said you would call Mr. Ross.               You’ve

19      already deposed Mr. Ross.           And that’s in the record to a

20      degree, not the full transcript, but excerpts of that

21      deposition transcript.         What would you do at trial that you

22      haven’t been able to do at summary judgment?

23                   MR. ANSARI:      Your Honor, this is a case which

24      largely -- it’s a case that rests on credibility in many ways

25      from Peter Raymond to Theo Sedlmayer.              In fact, we started --


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 54 of
                                      95
                                                                                      54

 1                   THE COURT:      Okay.    One of the issues, the way that

 2      the plaintiff, sorry, defendant framed this is that Mr.

 3      Raymond and Reed Smith made a judgment about how to proceed

 4      with the trial strategy, right?

 5                   And there’s no information in the record that shows

 6      that that trial strategy was not, in fact, what it was.

 7      There’s no, you know, sub-rosa trial strategy.                  There’s no

 8      other trial strategy that’s there.

 9                   So that’s -- how is that disputed in the record or

10      how is there material facts that’s in dispute about that?

11      You’re saying -- you’re bringing in a different issue which

12      is the alleged conflict of interest.

13                   MR. ANSARI:      Sure.     Well, Your Honor, I mean,

14      defendants’ trial strategy would have been to call Ross and

15      maintain the preservation -- preserving his testimony for --

16      and the discovery for trial along with the witness

17      (indiscernible) that he testified falsely using --

18                   THE COURT:      So you think the strategy was wrong?

19                   MR. ANSARI:      The strategy wasn’t thought through.

20      The strategy wasn’t valuable in form.

21                   THE COURT:      Where is that in the record?           Where

22      does that show -- can you point me to in the record where

23      that is shown?       Because there is information in the record

24      that Mr. Raymond articulated exactly why he didn’t -- just

25      taking them one by one -- why he didn’t depose Mr. Ross.                     And


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 55 of
                                      95
                                                                                          55

 1      it was that he was -- I mean, just to paraphrase, he was

 2      essentially afraid that Mr. Ross would testify exactly as he

 3      did which would undermine the -- potentially.

 4                   Now, maybe he’s wrong, but he gave a reason which

 5      was that Mr. Ross didn’t seem friendly to Mr. Jackson and

 6      would testify in a way that would not support Mr. Jackson’s

 7      version of the story, which is that, you know, that Mr.

 8      Jackson did not post it first.            Of course none of that goes

 9      to the real issue which is whether there was written

10      permission.

11                   MR. ANSARI:      Yeah.

12                   THE COURT:      It’s just about deflecting, right?

13      It’s not about -- I think it’s fair that it’s not about

14      whether this was going to be a zero-dollar loss, right, but

15      Mr. Jackson was going to 100 percent defend?                It was about

16      whether he was going to deflect and have lower damages.                      Is

17      that accurate?

18                   MR. ANSARI:      Well, Your Honor, that’s the issue

19      currently before the Court at this motion to dismiss

20      (indiscernible).       And I still believe to this day --

21                   THE COURT:      Are you maintaining -- let me ask you a

22      different question, Mr. Ansari.            Are you maintaining that

23      there is some universe in which Mr. Jackson was going to walk

24      away from a jury trial in this case and not have liability?

25                   MR. ANSARI:      Not necessarily.       Your Honor, to some


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 56 of
                                      95
                                                                                     56

 1      extent, the testimony and the evidence that came out through

 2      Rick Ross, I don’t (indiscernible) may have absolved him of

 3      some liability --

 4                   THE COURT:      I don’t think that’s probably likely.

 5                   MR. ANSARI:      Well, I’m sure that would be a subject

 6      to appeal if that happen (indiscernible).

 7                   To get back to the question about the record, Your

 8      Honor, well, there is testimony and an expert report which is

 9      part of the record which opines that this was not a

10      reasonable strategy.

11                   THE COURT:      Okay.     Let’s talk about that.        So where

12      is that in the record?

13                   MR. ANSARI:      That is the expert report of Mr.

14      Lufkin.

15                   THE COURT:      Mm-hmm.     Okay.    And what exactly does

16      Mr. Lufkin say on that point?

17                   MR. ANSARI:      Mr. Lufkin opined that (indiscernible)

18      failing to cure even make any attempt to procure discovery

19      from witnesses and/or entities, that once (indiscernible) the

20      defense of Mr. Jackson fell below the standard of care and

21      was not reasonable.

22                   THE COURT:      Let’s just talk about that.          Let’s just

23      talk about that.       One of the things that he bases his opinion

24      on is that Ross and Ming have evidence to determine when the

25      video was first posted and who was responsible for Sabrinas


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55   Page 57 of
                                       95
                                                                                      57

 1      Sin.     That’s one of the premises of his expert opinion,

 2      right?     That’s part of what it’s based on?

 3                   MR. ANSARI:       That the defense had knowledge as to?

 4                   THE COURT:       No.    That his view that the failure to

 5      pursue discovery of Ross and Ming was based on certain

 6      assumptions that he was provided by plaintiff’s team, right?

 7                   One of those assumptions was that Ross and Ming had

 8      evidence to determine when the video was posted first and who

 9      was responsible for Sabrinas Sin.              His view is that Ross

10      could have helped mitigate the jury’s blame of Jackson.

11                   I mean, tell me what in his opinion you’re relying

12      on I guess.        I need to understand that.

13                   MR. ANSARI:       Your Honor, I mean, his opinion

14      started off (indiscernible) and also by the ample amount of

15      evidence they concede in emails between themselves that it

16      was posted.        Evan Farber references the video in which Rick

17      Ross admits to ownership of Sabrinas Sin.                It’s part of our

18      exhibits.

19                   He references (indiscernible) Rick Ross.                He

20      questions why Peter Raymond is holding up taking discovery of

21      Rick Ross between him and another associate.                 It’s in the

22      record that we (indiscernible) discover an email, the

23      testimony of Evan Farber and of Peter Raymond whose

24      explanation is (indiscernible) he knows the answer to this.

25      He keeps going back to the (indiscernible) about these emails


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 58 of
                                      95
                                                                                          58

 1      that are contemporaneous with the decisions being made,

 2      decisions that were made without reasonable forethought which

 3      cost them the malpractice.           He (indiscernible).

 4                   They knew that this evidence was out there.                   They

 5      knew that this evidence would help Curtis Jackson.                   They

 6      didn’t pursue it.

 7                   They signed a stipulation which foreclosed the

 8      calling of witnesses after the close of discovery.                   They did

 9      not challenge the (indiscernible) issue.               They did not move

10      to vacate the certificate of (indiscernible).                   They did

11      nothing.

12                   And then after eve of trial there’s the lightbulb

13      moment when they’re confronted with certain arguments of

14      plaintiff and they cannot do anything because they have

15      foreclosed that ability.

16                   And the Court and the trier of fact cannot ignore

17      that there’s evidence in this record which paints a picture

18      that a reasonable jury, a reasonable trier of fact can find

19      that the conduct fell below the acceptable standard of care.

20                   Defendants’ own expert, Judge (indiscernible), who

21      was a New York attorney, has a great reputation of a former

22      court of appeals judge, we all know her, conceded that if the

23      rationale behind not pursuing discovery was not to create an

24      issue with Theo -- and that is what -- that’s not my words,

25      that’s (indiscernible) -- that’s the words of Evan Farber


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 59 of
                                      95
                                                                                     59

 1      talking about discussions with Peter Raymond -- if that was

 2      the reason, that would not be a valid reason.

 3                   These are questions that should go before the trier

 4      of fact, evidence to go before the trier of fact, and if

 5      they, meaning the trier of fact, find that this was not

 6      malpractice then that is (indiscernible).

 7                   But the expressions of fact supported by probative

 8      evidence that Reed (indiscernible) need to go to a jury

 9      and/or trier of fact, whether it be a judge or otherwise.

10                   THE COURT:      Okay.     Thank you.

11                   MR. ROHBACK:      Your Honor, may I respond to some of

12      that?

13                   THE COURT:      Yes.     I just wanted to just review my

14      own notes for myself if you just give me one moment.

15                   Okay.    Go ahead.       Thank you.

16                   MR. ROHBACK:      We start again that’s the operative

17      complaint in this case, and at this point the allegation

18      where the defendants committed malpractice by failing to

19      conduct and preserve discovery of Mr. Ross, which it

20      conducted, his testimony would have mitigated the amount of

21      damages awarded.       They can’t prove that.

22                   What they’re arguing now is, well, if we called

23      Ross, he would have said everything that hurt us.                 His

24      testimony would hurt us.            But through burning cross-

25      examination the jury wouldn’t have believed him, that’s


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 60 of
                                      95
                                                                                        60

 1      argument of counsel.         That isn’t evidence to support the

 2      allegation in the complaint.

 3                   And this complaint wouldn’t have gotten so far if

 4      they said we don’t have anything to back this up except some

 5      internet postings here and there.

 6                   The next question would have been, okay, get the

 7      testimony, see if it supports it or not.               And if it does, you

 8      have nothing to bring to the jury.             So there is no case

 9      there.

10                   Don’t forget the question is -- I think Your Honor

11      pointed this out -- Judge Wooten charged the jury you can

12      only -- you can only put damages on Jackson for those sites

13      that have been proved to be owned by Jackson.                   And if there

14      was a question about Sabrinas Sin, who owned it, you can’t

15      put any damages on him for that.             It was clear from the

16      judge’s instruction.

17                   And Raymond and Reed Smith had Christopher Singh

18      and this guy, Corentin Villemeur, who were prepared to

19      testify that Jackson did not own thisissabrinassin.                   That’s

20      easy for them to testify.

21                   At trial, Bickel never called Singh.                Bickel never

22      called Jackson.       Bickel put Villemeur on the stand.              And if

23      you look at the transcript, they ask some basic questions

24      about what do you do and then they adjourn for the day.                       The

25      next day they come back and the judge says, all right, Mr.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 61 of
                                      95
                                                                                     61

 1      Villemeur is on the stand and they say, no, we’re through

 2      with him.     Counsel for Leviston said, in that case, we have

 3      no cross.     And then the judge said, your next witness,

 4      please.     It’s not Singh.         It’s not Jackson.     They said, we

 5      rest.

 6                   How are these people ever going to show that the

 7      lack of testimony from Ross that hurts them had an impact

 8      that would have helped them, where the a case that went to

 9      trial has no Jackson testifying, not even in court.                  They

10      don’t have Singh testifying.            They don’t get anything, even

11      the simplest thing from Villemeur like Jackson doesn’t own

12      thisissabrinassin.        That was a problem that they had at

13      trial.

14                   And how you can think of a way to quantify an

15      ascertainable damage that’s related to that testimony, you

16      can’t do it.       And absolutely you can’t do it for Ross or Ming

17      because they don’t have any testimony.              This is the time they

18      should have gone forward and gotten that testimony if it was

19      going to help them.

20                   The conclusion you can make is either --

21                   THE COURT:      You mean for Murray or Ming, right?

22                   MR. ROHBACK:      For Murray or Ming, yeah.          For

23      Murray, Ming, they haven’t gone any place.               They never did

24      that which they said Reed Smith should have done.                 They

25      didn’t interview Murray.            They didn’t take his deposition.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 62 of
                                      95
                                                                                      62

 1                   And just confirming the wisdom of Peter Raymond,

 2      when they did take Ross’ deposition, they got an affidavit

 3      from him that said, I didn’t own it, I didn’t post it.                  And

 4      his deposition said the same thing.

 5                   So that kind of goes out the window this basic

 6      failure of their proof.

 7                   And the different case that Bickel put on, to get a

 8      missing witness instruction, that’s pretty powerful stuff.

 9      To tell the jury Mr. Jackson didn’t show up for trial and he

10      didn’t testify, you can take the strongest possible inference

11      that if he had testified that it would have hurt his case.

12      That wasn’t Reed Smith’s game plan.             That was Bickel and that

13      broke the chain of causation.

14                   And then if you look at them settling the cases, in

15      settling the Leviston case -- and they settled the Leviston

16      case before the punitive damage phase -- and they settled the

17      case, they wiped out their post-trial appeal that could have

18      had the damages easily --

19                   THE COURT:      No.    No.   I don’t think they -- I just

20      want to go back.       They didn’t settle the Leviston case before

21      punitive damages happened.

22                   MR. ROHBACK:      I’m sorry.

23                   THE COURT:      The filed bankruptcy -- yes.           He filed

24      bankruptcy in between the jury verdict.

25                   MR. ROHBACK:      The bankruptcy was filed between the


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 63 of
                                      95
                                                                                      63

 1      two.

 2                   THE COURT:      Yeah.

 3                   MR. ROHBACK:      That’s the point.        So it couldn’t

 4      have caused that.        But all of that.

 5                   And this reference to what Ming would have said and

 6      would have done, they don’t have the evidence.                  The fact that

 7      it may no longer be available doesn’t mean that you can take

 8      an inference and say, well, that means it could have been

 9      this or it could have been that.             You don’t go to trial with

10      it could have been this or it could have been that.                  Now is

11      your time to come forward and say here is the evidence that

12      entitles us to go to trial and they don’t have that.                  They

13      don’t have --

14                   THE COURT:      Let me ask you about the evidence that

15      was submitted by both parties through their expert testimony.

16      Why shouldn’t I hear from the experts about their view at a

17      trial?     Why do you think I should or should not hear from the

18      experts?

19                   MR. ROHBACK:      The simple reason, Your Honor, if you

20      look at what they say, even Mr. Lufkin, who’s the standard of

21      care expert for Mr. Jackson, he came in and he admitted that

22      he can’t quantify the damages, he’s not a damage expert.

23                   And then he goes on and he said, it is common in

24      New York for courts to allow witnesses to be added at the

25      time of trial, change the -- add witnesses.               And Judge


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 64 of
                                      95
                                                                                     64

 1      Ciparick said that also.            Does all the time.      You think about

 2      it.

 3                   The compliance order, just the compliance order was

 4      in 2012.     It’s three years later.          Most judges are going to

 5      understand we may have some changes in the witnesses, maybe

 6      somebody’s not around anymore.            If you let us propose new

 7      witnesses for trial, go ahead.

 8                   In this case, we didn’t get that.            Bickel never

 9      came in and said, we want to add them to the witness list.

10      As late as May 2015, just before the trial started, they

11      said, we’re not adding any witnesses.              We’re going to have

12      Jackson, Singh and Villemeur testify.

13                   And then of course when they went to trial, they

14      didn’t have Jackson or Singh testify.              And Villemeur, they

15      made a non-issue because they didn’t get anything out of him.

16                   So what happened?         That compliance order first of

17      all never prevented them from calling Jackson and Singh at

18      trial.     They had nobody else lined up.

19                   If they wanted Ross, they could have said, we want

20      to have him as a trial witness.            And the other side would

21      have said, well, Your Honor, we’re going to be prejudiced.

22      We haven’t had a deposition.            And the judge would have said,

23      well, then take his deposition.            I’ll give you time to get

24      that deposition so you’re not surprised at trial.                 That’s the

25      way it’s done all the time.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 65 of
                                      95
                                                                                     65

 1                   And there’s a perfect excuse when they came in in

 2      March of 2015 to say we’re new counsel, we’re looking at this

 3      a different way.       And they didn’t even need to -- they didn’t

 4      ask for time.       They didn’t have to ask for time to take

 5      depositions.       They could have just said we want to add them

 6      to our witness list.         We want to try a different case.

 7                   And it would have been the other said who said,

 8      well, we need to take a deposition.             They could have said, we

 9      want to put Murray on the witness list.              Okay.      Put Murray on

10      the witness list.        You guys on the other side, do you want to

11      take his deposition?         Get it done.      We’ve got a few months

12      before trial.       They didn’t do that.

13                   So this is really an enormous failure of proof.

14      They can’t prove the case that they’ve alleged.                  And the case

15      that they’re now talking to us about that is going to hinge

16      on, well, there are all sorts of inferences you can draw from

17      an internet posting, or there are all sorts of things, Ming

18      might have had this, or Murray might have done that.                  They

19      don’t have it.       Why didn’t they get something from Murray?

20                   It’s probably their -- it’s probably their attorney

21      judgment that Murray is going to either offer testimony that

22      was terrible for them if they got it or it wouldn’t be

23      believed.     They didn’t even bother to --

24                   THE COURT:      My understanding -- let me -- I see

25      that Mr. Ansari wants to be heard on that -- and I have a


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 66 of
                                      95
                                                                                     66

 1      question -- my understanding of the record of this adversary

 2      proceeding is that at one point the discovery orders in the

 3      case did allow for time for the plaintiff to seek discovery

 4      from Mr. Murray, from Ming and from Mr. Ross.

 5                   And then at a certain point, the request to, you

 6      know, continue that discovery period regarding Mr. Murray,

 7      you know, was dropped from the request and that Mr. Ross was

 8      the only remaining piece of the puzzle that the plaintiff was

 9      trying to put together.

10                   So, Mr. Ansari, why didn’t you depose Mr. Murray in

11      this case?

12                   MR. ANSARI:      We can’t find him.        But at the time

13      that Reed Smith and the defendants were defending the

14      underlying actions, he was in jail.             Even though he told us

15      and Peter Raymond told us --

16                   THE COURT:      That was true at a certain point,

17      right?    At a certain point, that was true.             It wasn’t true

18      the entire pendency of the case.

19                   MR. ANSARI:      Well, Your Honor, the expert -- the

20      first investigative report from the PI in 2011 that they

21      commissioned, Reed Smith, at that point, he had an open case

22      in Newark or in Essex County Superior Court, a criminal case

23      (indiscernible), so he would have had a return date.                  He

24      would have (indiscernible) return date --

25                   THE COURT:      But he wasn’t in custody at that time.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 67 of
                                      95
                                                                                      67

 1                   MR. ANSARI:      No.    But all you have to do --

 2      especially if you’re hiring a PI -- is look at the next court

 3      date.    If you want to find someone, you can find them there.

 4                   Secondly, he was incarcerated (indiscernible).                  It

 5      was the same case he had open and that ultimately he was

 6      incarcerated for I think about two or three years after that.

 7      So he was readily available.

 8                   THE COURT:      Did you want to -- did you want to

 9      respond to other things that Mr. Rohback said?

10                   MR. ANSARI:      Yes, please.

11                   THE COURT:      Go ahead.

12                   MR. ANSARI:      So the notion that they were going to

13      provide compelling evidence or even admit compelling evidence

14      regarding the posting of the video on thisissabrinassin

15      through interested witnesses such as an employees, such as

16      Singh and Corentin Villemeur, and also a less-favorable

17      testimony from an adverse expert witness is not reasonable

18      attorney strategy, and I’ll tell you why, Your Honor.

19                   Christopher Singh --

20                   THE COURT:      Let’s go back.       Why didn’t Mr. Jackson

21      testify at trial?

22                   MR. ANSARI:      On the liability?

23                   THE COURT:      Yeah.    He didn’t testify at all, right?

24      He didn’t testify on the liability stage or the punitive

25      stage.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 68 of
                                      95
                                                                                     68

 1                   MR. ANSARI:      He testified (indiscernible).

 2                   THE COURT:      Did he?

 3                   MR. ANSARI:      He did.     Yes.

 4                   THE COURT:      Okay.

 5                   MR. ANSARI:      So he didn’t testify on the liability

 6      stage.

 7                   THE COURT:      Is that testimony in evidence before

 8      me?

 9                   MR. ANSARI:      I do not think that it’s part of the

10      record.

11                   THE COURT:      Okay.     So why didn’t he testify during

12      the liability stage?

13                   MR. ANSARI:      Well, Your Honor, I believe at that

14      point --

15                   THE COURT:      I guess maybe that doesn’t matter.

16      It’s not before me, right?

17                   MR. ANSARI:      Correct, Your Honor.

18                   THE COURT:      Okay.

19                   MR. ANSARI:      So, Your Honor, let me collect my

20      thoughts.     I apologize.

21                   So there’s an argument posited by the defendants

22      that sufficient -- there was sufficient attorney strategy on

23      behalf of the defendants to elicit testimony to support their

24      main defense that it was posted on Rick Ross’ website first

25      through the testimony of Singh, Corentin Villemeur, and also


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 69 of
                                      95
                                                                                      69

 1      some testimony from the plaintiff’s expert witness.

 2                   Christopher Singh, during his deposition, when

 3      asked about the video testified:

 4                   Question:     So to this day, have you ever figured

 5      out what happened and how the video got out?

 6                   Answer:     No.   I mean, I’m not an IT administrator,

 7      so I don’t really know what to look for, but I have my

 8      hunches.     But, you know, other than that --

 9                   Question:     Do you have any evidence to support any

10      of the hunches that you have?

11                   Answer:     No.   I’m not a forensic type of guy.

12      Forensic evidence is (indiscernible).              Corentin Villemeur

13      once had a degree in business.            He was not an internet,

14      forensic specialist whatsoever.

15                   (Indiscernible) both employees agreeing at the

16      time.    They’re interested witnesses.            I mean, any

17      (indiscernible) capitalize on that alone.

18                   Now, eliciting testimony from Burgess.              The

19      defendants incorrectly state in their motion that there was

20      -- that they were able to elicit testimony from Burgess

21      regarding the posting on thisissabrinassin.com.

22                   Also, they’re propounding that this is the main

23      crux, that thisissabrinassin was a ripoff website.                  They’re

24      now backtracking this action and saying -- somewhat

25      disingenuous -- but the testimony from Burgess specifically


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55   Page 70 of
                                       95
                                                                                      70

 1      states -- and it’s part of the plaintiff’s motion -- that he

 2      could not link the website to Ross and he was not willing to

 3      do so.    Why did he rely on an adverse expert witness --

 4                   THE COURT:       Let me ask you, no one has linked Ross

 5      to thisissabrinassin yet, right?              There’s no evidence before

 6      me that that was done by anybody?

 7                   MR. ANSARI:       Himself.     Mr. Ross in his testimony.

 8      Yeah.

 9                   THE COURT:       Mr. Ross -- excuse me.         Mr. Ross did

10      not link himself to thisissabrinassin as his website during

11      his testimony?

12                   MR. ANSARI:       That’s a credibility determination for

13      the jurors.        I have to -- I have transcripts (indiscernible)

14      this is Curly.        I got thisissabrinassin.com.           He’s bragging

15      about it because Sabrina is Curtis Jackson’s mother who was

16      murdered.     He admitted to it.          A prosecutor could take that

17      evidence (indiscernible).            But here, we’re in civil court --

18                   THE COURT:       I’m not sure that’s accurate.

19                   But let me go back to the movant’s counsel.                Mr.

20      Rohback, anything else you want to tell me?

21                   MR. ROHBACK:       No, Your Honor.       I think those are

22      the major points.         It really is a failure of proof.            The

23      allegations that they made in this complaint, they have

24      nothing to back that up with.             They’ve had plenty of time for

25      discovery and they haven’t come forward with it.


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21    Entered 04/19/21 17:23:55   Page 71 of
                                       95
                                                                                       71

 1                   THE COURT:       Okay.      Now, I want to talk about burden

 2      of proof --        and I’m going to hear from Mr. Ansari to respond

 3      to anything that Mr. Rohback has said -- so no worries, I’m

 4      going to hear everybody’s further statement or argument.

 5                   But I want to talk about burden of proof.                 So here

 6      there’s -- it is the defendants’ burden to show there’s no

 7      material issue of fact to be entitled to summary judgment,

 8      and that is as to two things.

 9                   One is the allegations of the complaint insofar as

10      they relate to the attorney malpractice claim (indiscernible)

11      my decision in the motion to dismiss.

12                   And then second is regarding the proof of claim.

13      So we haven’t talked about the proof of claim today.                    The

14      proof of claim is interesting because it sort of is brought

15      up in the context of this adversary proceeding but it’s

16      normally or usually thought of as something that is a claims

17      adjustment process in the context of a bankruptcy case.

18                   In the bankruptcy case, the initial filing of the

19      proof of claim acts as prima facie evidence of the claim

20      until it is challenged.              If the defendant here, the debtor in

21      the bankruptcy case, or any party in interest in the

22      bankruptcy case challenges the proof of claim, there’s an

23      objection, the burden then shifts to the claimant to

24      establish the claim.

25                   And so -- and the mystery -- I don’t think that on


                  Fiore Transcription Service, Inc.            203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 72 of
                                      95
                                                                                     72

 1      this record I can determine that a claimant has established a

 2      proof of claim, has met their burden to establish the amount

 3      due under the proof claim.

 4                   So if we get to the point where that’s what we’re

 5      talking about, then that will have to be developed more fully

 6      by some means, either by testimony or by further evidentiary

 7      record regarding exactly what was done, what the time spent

 8      was.

 9                   You know, typically in bankruptcy cases the

10      evaluation of attorneys’ fees is met when -- by, you know, an

11      accounting of what attorneys worked on the case, on what

12      days, for how many hours, and what did they do.                 And that’s

13      simply lacking in the record here so that’s something that we

14      can address in the future.

15                   But I think you should expect that that aspect of

16      the motion for summary judgment will be denied for the reason

17      that we need to go through that in more detail.

18                   Having said that, Mr. Jackson has not articulated

19      much of a reason why the fees are unreasonable.                 And to the

20      extent that it rests on the idea that there was an attorney

21      malpractice in the Leviston case, it doesn’t address the

22      other portion of the (indiscernible), which is a completely

23      unrelated case.       I know nothing about that case.            Some other

24      case that we would have to address.             So we need more on that.

25                   Let’s see.      All right.      So I want to give each


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 73 of
                                      95
                                                                                       73

 1      side, you know, the ability to kind of wrap up here and tell

 2      me anything that you want to think about or you filed or that

 3      my remarks might have triggered.

 4                   And, Mr. Rohback, you were just speaking.                I’m

 5      going to let Mr. Ansari speak and then I’ll hear from you.

 6                   So, Mr. Ansari.

 7                   MR. ANSARI:      Thank you, Your Honor.            Your Honor,

 8      I’m going to address -- I’m going to sort of pick up --

 9      rather than start and rehash my arguments -- and it’s very

10      clear that Your Honor has taken the time to be diligent and

11      go through our briefs and exhibits, so I’m not going to

12      rehash them for the sake of doing so.

13                   I do want to address though Mr. Rohback had made

14      some comments regarding (indiscernible) intervening

15      (indiscernible) and Bickel & Brewer.

16                   THE COURT:      I think that would be helpful.            Thank

17      you.

18                   MR. ANSARI:      Sure.     It has to be recognized by the

19      Court or should be, respectfully, Your Honor, that Brewer --

20      or Bickel (indiscernible) -- Bickel did not enter -- it did

21      not break the chain of (indiscernible).              Case law in New

22      York, Your Honor, has confirmed that when you have a case of

23      malpractice, whether it’s a successor counsel and a

24      predecessor counsel, the sins of the predecessor counsel are

25      not absolved by whatever action is taken by the successor


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 74 of
                                      95
                                                                                     74

 1      counsel.

 2                   This is all the more relevant in this case because

 3      successor’s counsel’s action was stymied or hindered by the

 4      actions of the defense in this case.              And why I say that,

 5      Your Honor, is because, as you know, at the time of trial

 6      they were given a case that was devoid of adequate discovery

 7      and investigation to support the main thrust of the defense.

 8      And the main thrust of the defense did not change.                  It was

 9      still that the video was first posted on

10      thisissabrinassin.com by Rick Ross.             That never changed from

11      --

12                   THE COURT:      Was that the -- well, was that really

13      what Reed Smith was doing though?             I mean, I thought Reed

14      Smith, according to my read of the testimony of Mr. Raymond

15      and some of the other information in the record, is that Reed

16      Smith’s strategy was to show that Mr. Jackson did not post

17      the video first, that it was posted on thisissabrinassin,

18      whoever owns it, it was a different website.                It was not

19      posted on Mr. Jackson’s website first.              I thought that that

20      was a piece of it.

21                   And that the second piece was that Mr. Jackson did

22      not intend to post the video for advertisement or commercial

23      purposes.

24                   MR. ANSARI:      Well, Your Honor, conveniently that’s

25      what they argue now.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 75 of
                                      95
                                                                                      75

 1                   THE COURT:      Okay.    So I’ve understood what’s being

 2      argued.    You’re saying that that’s not accurate.                And where

 3      in the record is there support for the idea that wasn’t

 4      really what the strategy was, and that the strategy was just

 5      -- there wasn’t a strategy or it was negligent in some way?

 6                   MR. ANSARI:      Your Honor, that you could -- again,

 7      contemporaneous documents, emails, correspondence, briefs and

 8      memos are indicative of what they were thinking at that time.

 9      And I point to the opening statement, the draft opening

10      statement, as one example where that is found.                  And I’m

11      looking for it now.

12                   I don’t want to lose my flow here.             But the opening

13      statement essentially states that it was posted on Rick Ross’

14      website.     They reference Rick Ross.          They reference

15      (indiscernible), the other mother of another baby.                  They

16      intervene Rick Ross as the narrator.

17                   The defense said that he posted it, not someone

18      else, Rick Ross posted it first on his website

19      thisissabrinassin.com and it wasn’t Curtis Jackson.                  And

20      Curtis Jackson simply then (indiscernible) it later on from

21      thisissabrinassin.        That theory, okay, was propounded in

22      emails discussing it.         Peter Raymond saying we can prove Rick

23      Ross posted it first (indiscernible).              From all the emails

24      from Evan Farber that are part of the record discussing

25      seeking discovery from Rick Ross.             And more so from the


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 76 of
                                      95
                                                                                     76

 1      opening statement.        That is indicative of this draft opening

 2      statement that they had drafted.

 3                   What theory of case they intended to show the jury,

 4      not that someone posted it, or on another website, but that

 5      it was posted by Rick Ross.

 6                   How the steps or lack thereof they took to preserve

 7      the most probative, admissible evidence to support that

 8      theory over the time of the filing of the summons of

 9      complaint to the date that they were discharged and

10      ultimately (indiscernible) were grossly negligent.

11                   We have the supporting opinion that the trier of

12      fact (indiscernible) from our expert witness which conflicts

13      but at some point aligns with the expert witness, Judge

14      Ciparick, for the plaintiff.           That is also (indiscernible).

15      You can’t necessarily divorce ethics from malpractice in

16      certain instances.

17                   And in the opinion of our expert, Professor Green,

18      versus Professor Gillard, ethics also intervenes into this

19      narrative here or the argument.            It’s indicative that when --

20      to go back, to jump back to the causation, so that at was the

21      theory of the case all along.

22                   Now to get back into the function of the defense by

23      Bickel.    Bickel entered the case and -- it is incorrect to

24      say that they did not take the rest of the steps to address

25      the deficiencies that they were dealt with from predecessors.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 77 of
                                      95
                                                                                      77

 1                   They immediately moved to open discovery so they

 2      could take discovery from specific entities and individuals.

 3      And who is that?       It’s Rick Ross, and also from the internet

 4      provider Ming.       They recognized as an issue when they get the

 5      case that this was evidence they needed to support the

 6      defense for Curtis Jackson.

 7                   They make the motion.         It’s denied by Judge Wooten.

 8      Understandably so, we’re on the eve of trial.                   Discovery had

 9      gone on for years.        There was a known issue that was never --

10      and in New York practice, if there’s discovery that has to be

11      had, you’ve got to move to vacate (indiscernible), that was

12      not done for in the years prior.

13                   There was that stipulation.           As much as counsel

14      wants to argue that it did not have (indiscernible) effect,

15      you have to just look at the language of the stipulation and

16      have an understanding of New York practice that if you do

17      that it’s going to have ramifications, which is why we don’t

18      stipulate willy-nilly to what the other side may want.

19                   So they’re blackjacked.          They’re given a fate which

20      is not on a strong footing.           And they do everything they can

21      to go back and say we need this discovery, we need to reopen

22      discovery, take Rick Ross, take Ming.              It’s denied as a

23      ruling.    (Indiscernible) because it’s very close to trial.

24      They take it up on appeal.

25                   I don’t know where the argument is that they didn’t


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 78 of
                                      95
                                                                                      78

 1      bring it up on appeal (indiscernible), which is a witness

 2      that the trier of fact needs to hear from because her

 3      testimony conflicts with what the defendant is saying.                  Set

 4      the date.     Explain that in their motion which they ask for

 5      that relief.       You’ll have to look at the motion in there --

 6      the appeal I mean.        That’s denied.

 7                   They also move to serve party Rick Ross in.               That

 8      is the strategy which I think was reasonable strategy.                  They

 9      needed to get Rick Ross somehow.             They’re not going to get

10      him by reopening discovery.

11                   They need to bring him as a party.             It’s harder to

12      deny a party seeking nonparty -- I mean, it’s (indiscernible)

13      deny a party that is not a party to (indiscernible) than to

14      now summons third parties in, deny that discovery

15      (indiscernible).       (Indiscernible.)        They try to third party

16      Ross in.     They immediately take all these measures when they

17      get the case.

18                   So to say that Bickel & Brewer didn’t take --

19                   THE COURT:      Well, not immediately.         They waited a

20      week, a month, right?         They waited about a month?

21                   MR. ANSARI:      Well, during that month, Your Honor,

22      that was the moment in time where there’s a retaining lien

23      that Reed Smith is seeking to enforce on a file and they’re

24      not handing over the file.           So Bickel is trying to get that

25      material from Reed Smith.           But they don’t have a file.         So I


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 79 of
                                      95
                                                                                     79

 1      think that coincides with finally them receiving the file

 2      materials, after they tried to get it by force, but the judge

 3      finds that the retaining lien is --

 4                   THE COURT:      They knew what -- they knew what had

 5      been filed in the state court at that point, right?                  They

 6      didn’t need to get the file to know what was of record in the

 7      state court that there was a --

 8                   For example, they didn’t need to know what the

 9      compliance order said.         And they didn’t need to know what the

10      -- you know, what the status of the case was regarding the

11      pendency of the trial and whether witnesses were, you know,

12      witnesses had already been identified.              They already knew

13      that.    I mean, (indiscernible) Mr. Jackson what he thought

14      was important, right?         (Indiscernible.)

15                   MR. ANSARI:      Your Honor, on a practical basis, you

16      get a file which is held up in a retaining lien, and you make

17      a motion like that within a month, I think that’s a pretty

18      reasonable time to make that motion.

19                   THE COURT:      Okay.    Well, thank you for your expert

20      opinion, Mr. Ansari.

21                   Let’s just move on to something else.              I understand

22      you’re disputing that there was a smooth transition and you

23      believe that impacted the outcome.

24                   MR. ANSARI:      Sure.     And more so -- and Stephanie

25      Gase affirms to that in her declaration, declares that, and


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 80 of
                                      95
                                                                                     80

 1      she would be a witness at trial to testify as to that time

 2      period and as to the arguments of the defendants, so the

 3      trier of fact would hear that testimony and make their

 4      decision at trial.

 5                   Your Honor, the case law also supports the

 6      plaintiff’s theory in more case law that A, plaintiffs in a

 7      legal malpractice action -- citing (indiscernible) --

 8      (indiscernible) was the approximate cause of damage and does

 9      not meet -- does not establish that the defendant law firm

10      was (indiscernible) --

11                   THE COURT:      Yeah.    I read your brief on that.

12      Yeah.

13                   MR. ANSARI:      Okay.     And also the successor counsel

14      argument -- (indiscernible) -- also holds that material

15      issues of fact exist whether attorneys who first represented

16      client (indiscernible) including whether there was time for

17      successor counsel to (indiscernible) from attorneys’ alleged

18      negligent representation.

19                   THE COURT:      Let me -- yeah, okay.

20                   MR. ANSARI:      And the (indiscernible) in the brief

21      supports that.       So approximate cause argument falls flat and

22      it does not comport with the facts of this case along with

23      the controlling law of New York State.

24                   THE COURT:      Okay.    I have a question for you on a

25      different aspect of this, which is, if Reed Smith had taken


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 81 of
                                      95
                                                                                     81

 1      the deposition of Mr. Ross during the pendency of the

 2      Leviston case and he testified exactly the way he testified

 3      in this case and they chose to not call him at trial, there

 4      wouldn’t be a claim here, right?

 5                   MR. ANSARI:      Well, that’s a difficult question to

 6      answer because they would have made -- if the decision was

 7      made after seeking discovery -- and I go back to the fact

 8      that an attorney ethically and also in (indiscernible)

 9      malpractice had the affirmative duty to take discovery,

10      probative discovery, and investigate --

11                   THE COURT:      So I guess that’s what I’m saying.

12      Where does the line -- where do you draw the line?                  Is the

13      attorney -- in order to avoid a claim of malpractice, does

14      the attorney need to depose every witness that his client

15      thinks might have probative or helpful information?

16                   MR. ANSARI:      Your Honor, when the -- this was --

17      not everybody.       But this --

18                   THE COURT:      Just the ones that the client really,

19      really wants?

20                   MR. ANSARI:      And also which support the defense

21      that they’re telling the client they’re going to perform.

22                   If the defense -- and you can see those early

23      emails -- is that Rick Ross -- and this is also -- it’s not

24      just a serious offense -- (indiscernible) reality, it’s

25      reality.     That’s what I’m arguing what happened here.               And


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 82 of
                                      95
                                                                                     82

 1      the client, Curtis Jackson, informed Peter Raymond as to what

 2      happened.     This was on this website.           This was Rick Ross’

 3      website.     That it was acknowledged by the defendant.               And

 4      they had the duty --

 5                   THE COURT:      How did Rick Ross’ website get the

 6      video with Mr. Jackson appearing as a narrator?

 7                   MR. ANSARI:      Your Honor, that question, I can’t

 8      answer.     But what is important and an operative fact here or

 9      allegation is that Jackson --

10                   THE COURT:      If you can’t answer it, how is that

11      going to be explained to the jury if Mr. Ross was called as a

12      witness?

13                   MR. ANSARI:      Well, it could have been perhaps --

14      and we talk about discovery -- not just testimony, we’re

15      talking about also discovery -- and it could have been

16      established through discovery from Maybach, his company,

17      through a subpoena duces tecum which -- although I know

18      counsel will say that he didn’t receive anything of value,

19      but am I going to credit my subpoena duces tecum after Rick

20      Ross had provided in a manner he did now without any

21      credibility?       But they had the opportunity to fight for that

22      at that time.       It was contemporaneous.         It was when the

23      evidence was ripe.

24                   And to allow that to fail and never pursue it, I

25      think the lesson here, Your Honor, allows this case to


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 83 of
                                      95
                                                                                      83

 1      survive summary judgment and allow a trier of fact to make

 2      the decision, because ultimately the case will mandate that a

 3      trier of fact makes a decision in a matter like this because

 4      we didn’t -- and provides enough of a (indiscernible) which

 5      would allow a reasonable jury to find that something was

 6      afoot here that rose to the level of negligence.

 7                   You can’t hide something in black and white,

 8      something like the emails, the correspondence with the

 9      defendant.     The briefs, the arguments, the internal

10      communication.

11                   You can come in and testify because you’re an

12      attorney and you know all the buzz words to say that they had

13      a strategy, but you can’t hide from the black and white.                     Who

14      is the filter to make the credibility determination on that?

15      The trier of fact.

16                   With Rick Ross, the same thing.            You can’t hide

17      from what your voice is.            You’re confronted with a recording.

18      You’re confronted with articles contemporaneously where

19      you’re saying certain things.            You’re boxed in.

20                   And I boxed him in a few times where he’s saying I

21      didn’t say that, but in the next line he’s saying, oh, yeah,

22      (indiscernible) or something like that.              You just

23      acknowledged that that was your statement.               So needless to

24      say, you know what that is?            That’s a credibility

25      (indiscernible).       Right?       And there’s so many ways to capital


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 84 of
                                      95
                                                                                      84

 1      on that at trial.

 2                   But none of that was afforded Bickel.              None of that

 3      was afforded my client (indiscernible), Your Honor.                  So his

 4      main thrust -- he spent his whole time, Reed Smith, in

 5      developing his theory of the facts.

 6                   Rick Ross did it first.          He didn’t even know that

 7      Theo Sedlmayer was representing Rick Ross.               No one told him

 8      that he tried to subpoena (indiscernible) solve all these

 9      problems or anything like that.

10                   He didn’t learn that there was contemporaneous

11      representation by the person that Reed Smith (indiscernible)

12      were paid, from Reed Smith to Theo Sedlmayer, (indiscernible)

13      at the same time was representing Rick Ross.                It doesn’t take

14      an expert (indiscernible) a juror.

15                   A juror can make an assessment of credibility as to

16      whether something was not right here, wasn’t kosher.

17                   Because you have a text.          You have two attorneys

18      making money off -- and a lot of money -- off Rick Ross and

19      Curtis Jackson at the same time.             Those two planes have come

20      into a head-on collision.           Do they want to kill off their

21      cash cows by bringing up a conflict?              Do they want to take

22      the checks out of their --

23                   THE COURT:      Well, Reed Smith -- was Reed Smith

24      representing Rick Ross during the time of the pendency of the

25      Leviston matter?


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21    Entered 04/19/21 17:23:55   Page 85 of
                                      95
                                                                                      85

 1                   MR. ANSARI:      Not during the time.         He did represent

 2      him previously (indiscernible) --

 3                   THE COURT:      Okay.      So when you say that, you’re

 4      really talking about Mr. Sedlmayer, right?

 5                   MR. ANSARI:      (Indiscernible.)        Reed Smith --

 6                   THE COURT:      Well, it wasn’t unknown -- well,

 7      anyway.    Let’s move on.           Anything else you want to tell me

 8      right now?

 9                   MR. ANSARI:      No, Your Honor.        I think the record is

10      ample with substance of fact, credibility determination,

11      testimony that needs to be evaluated, ideally not by you, but

12      at trial, but in person, but credibility determinations and

13      substance of fact should not be judged or determined on

14      paper.

15                   Let alone just the basic principles of dueling

16      experts and all that, I’ll leave that.               I think Your Honor is

17      pretty well versed on that.

18                   This case calls for a trial.            Let the determination

19      be made by the trier of fact (indiscernible) as a matter of

20      law.

21                   The fact that we’re having this verbose and lengthy

22      oral argument that is not specifically talking about the law,

23      Your Honor, and case law citing this case and that case, the

24      fact that we’re talking about the underlying facts and what

25      may have occurred or what occurred or what testimony


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 86 of
                                      95
                                                                                       86

 1      (indiscernible) or expert reports and opinions, that is

 2      indicative that this is a case that is not decided on the

 3      law, but decided on the facts and it needs to go to trial.

 4      Thank you, Your Honor.

 5                   THE COURT:      Mr. Rohback, any response?

 6                   MR. ROHBACK:      Yes.     Thank you, Your Honor.         Let’s

 7      start where he ended as far as the facts.

 8                   In Hatfield v. Hertz, we talk about the standard,

 9      and this is the (indiscernible) standard.               “In order for

10      summary judgment against the party who will bear the ultimate

11      burden of proof at trial, the movant’s burden will be

12      satisfied if he can point to an absence of evidence to

13      support an essential element of the non-moving party’s

14      claim,” period, end quote.

15                   That’s the law on the burden.

16                   We pointed to the lack of evidence.                They don’t

17      have any affidavit or testimony from Murray or Ming.                   And

18      what they have from Ross -- whether you call it devastating

19      or otherwise -- certainly does not help them.

20                   With this either unhelpful or nonexistent

21      testimony, it’s impossible to determine and ascertain damages

22      that are attributable to the lack of those three witnesses

23      testifying.

24                   And while Mr. Ansari talks about a case, a

25      proximate cause rather than the proximate cause, right now


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 87 of
                                      95
                                                                                      87

 1      we’re not talking about why Jackson lost at trial.                  He lost

 2      at trial for a lot of reasons including that video that

 3      nobody really wants to look at.

 4                   But the fact of the matter is the case before us

 5      deals with the but-for what mitigation would have resulted

 6      from the testimony of those three.             And there is no other

 7      mitigation out there that say there are a lot of causes that

 8      could have been attributed to this mitigation factor.                  That

 9      has to be what he has to show now.             That the failure of these

10      three to testify at trial or be preserved in testimony,

11      helpful testimony, that’s what he has to identify.                  He hasn’t

12      done that.     There’s no evidence of that.

13                   With regard to Ross, we start with the proposition

14      that who posted first doesn’t matter.              And Judge Wooten has

15      said that.     Judge Wooten also instructed the jury you can

16      only assess damages against Jackson for the postings that

17      occurred on his site.         Villemeur, Singh, Jackson himself, if

18      he had been called to testify, could have said, I didn’t own

19      that site.     It is unquestionably true though that they did as

20      soon as it was up streamed the video from there to the Boo

21      Boo TV Jackson site.         And it’s also not in dispute that the

22      trailer was posted first by Jackson himself.

23                   And as Jackson has now conceded in his motion to

24      strike, the trailer and the full video are essentially the

25      same.    In fact, it’s a duplicate.           That’s his word for it.


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005    Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 88 of
                                       95
                                                                                      88

 1                    So the value of this, really it’s not more than a

 2      red herring.        (Indiscernible) the shiny object may be hope

 3      that a jury chases some argument about Ross’ involvement.

 4      They didn’t have to prove Ross was involved.                 All they had to

 5      do was say it wasn’t Jackson’s site.

 6                    And if they wanted to throw a little shade in that

 7      direction to maybe add some confusion, they could have done

 8      that through Villemeur or Singh if they had put them on the

 9      stand because those people could have said, well, why did you

10      stream it from thisissabrinassin?              Well, because we thought

11      that was Ross’ site and we got it.              There it is.      That

12      doesn’t establish that it absolutely was, but it gives the

13      jury enough to go on if it wanted to.

14                    What they could have done -- and this is what

15      counsel is arguing we should have done -- was to call Ross as

16      a witness.      But if we did that, Ross would come in and say it

17      wasn’t my site.        Let’s not have a guessing game.            Don’t take

18      an inference.        It wasn’t my site.        I didn’t own it.       I didn’t

19      post it.      I don’t know how it got there, but it sure wasn’t

20      me.      That’s bedrock testimony they can’t get around.

21                    So, you know, with this, going back to the

22      judgment, Imran is looking at this possibility and he’s

23      saying we’ve got a marginal at best argument we could throw

24      out there about Ross’ involvement or non-involvement or

25      perhaps involvement.          And against that, we have the


                   Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55   Page 89 of
                                       95
                                                                                      89

 1      possibility if we took his deposition and he testified the

 2      way he did on April of last year, we’d get killed.                   So let’s

 3      not take the deposition.             Let’s not do it.     Let’s just rely

 4      on our employees.

 5                   And this idea about not relying on employees, most

 6      corporations that are in litigation rely on their employees

 7      to testify.        It’s not a common practice to say let’s not have

 8      our employees testify.          Let’s have non-parties testify.

 9                   So this is one where you want people who are

10      believable to go on the stand, people that if you have some

11      confidence will be prepared to testify in the way that you

12      think they’re going to testify and not have some loose cannon

13      get up there and bury you.             And that’s what they were looking

14      at.

15                   And again, that compliance order back in 2012,

16      that’s another red herring because nothing, nothing stopped

17      them from saying we want to add these guys to the witness

18      list.    We’re new counsel.           We think this is important.        We

19      want to bring them on at trial.             They never asked for that.

20      They never asked Judge Wooten we want to take Murray’s

21      deposition.

22                   And the only way they said they wanted to take

23      Ross’ deposition was they made a hook.               We want to start a

24      third-party claim, something new in the case, add a party,

25      adjourn the trial, and the judge said, we’re not going to


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 90 of
                                      95
                                                                                     90

 1      adjourn the trial.        He even said it, that you’re giving me

 2      that as a reason to adjourn the trial and we’re not going to

 3      adjourn it.

 4                   We manipulated the trial now for a while for Mr.

 5      Jackson’s very busy schedule.            He’s got to go to the Cannes

 6      Film Festival, or off to Las Vegas, or on the Jimmy Fallon

 7      show.    We’ve worked around his schedule.             And this is the

 8      week where we had some time.           We’re not moving it.

 9                   They could have come in earlier and said, just let

10      us put him on the witness list and we’ll work out the details

11      later.

12                   And as we know now, there was no testimony that

13      would have made (indiscernible).             This is the time that the

14      oldest, long discovery period for them to have come forward

15      and say here’s the testimony that we had alleged in our

16      complaint that would have shown that damages would have been

17      mitigated and they don’t have that testimony.

18                   On that basis, summary judgment should be granted

19      for Reed Smith, Your Honor.

20                   THE COURT:      Okay.    Thank you.     All right.

21                   I’m going to follow it at this point.              I think

22      we’re going to -- I think we’re done with the hearing for

23      today.    I’m going to enter a scheduling order regarding the

24      sealing issues that we’ve talked about.

25                   And then I think at that point -- I’m assuming --


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382    Filed 04/19/21   Entered 04/19/21 17:23:55    Page 91 of
                                       95
                                                                                       91

 1      and let me just check a little back -- Mr. Rohback, you don’t

 2      have any objection I assume, but I don’t want to do that

 3      without giving you the opportunity to tell me I’m wrong, that

 4      you do not oppose the continued hearing of the items that we

 5      talked about, the handful of things in the plaintiff’s

 6      exhibit, is that right?

 7                   MR. ROHBACK:        No objection, Your Honor.

 8                   THE COURT:        So you’re okay if I continue to hear

 9      the portions of the things that we talked about?

10                   MR. ROHBACK:        Yes, Your Honor.

11                   THE COURT:        Okay.    All right.    So my scheduling

12      order is just going to then provide a deadline for the --

13      just so that we don’t lose track of it -- for the plaintiff

14      to file something to specify exactly what needs to remain

15      under seal and what portions of documents of the ones we

16      talked about.

17                   What is a comfortable deadline, Mr. Ansari, for you

18      to do that?        You know.    You tell me.       We’re at April 13th

19      now.

20                   MR. ANSARI:        Your Honor, April 21st?

21                   THE COURT:        Sure, that’s fine.       Is that enough

22      time?

23                   MR. ANSARI:        Yeah.    I think we should be fine.

24                   THE COURT:        Okay.    All right.    So --

25                   MR. ANSARI:        I’m sorry, Your Honor.           Go ahead.


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 92 of
                                      95
                                                                                      92

 1                   THE COURT:      No.     Go ahead.

 2                   MR. ANSARI:      If we -- the page 7, the missing page

 3      7 --

 4                   THE COURT:      Yes.     The mysterious page 7, yeah.

 5                   MR. ANSARI:      -- all right, we will do a diligent

 6      search for page 7 and submit that to the Court.

 7                   THE COURT:      Yeah.     If you have that, that would be

 8      helpful.     I mean, I didn’t know if it was intentionally

 9      omitted, you know.

10                   If the transcript’s from the state court, I don’t

11      know if it was not relevant just in the context of the page 6

12      and page 8 -- I think it probably is relevant -- and what was

13      curious is that in both parties’ exhibits it was omitted so

14      I’m thinking we’re working from the same copy and it may just

15      have been mis-scanned or whatever.

16                   MR. ANSARI:      Sure.

17                   THE COURT:      Yeah.     If you could look for that.           You

18      know, I’ll hold the record open for you to do that.                  You want

19      to say until April -- I’m going to give you until April 30th.

20      If you come back and tell me you need to get a new transcript

21      or something, I’ll give you more time to do that.

22                   MR. ANSARI:      Okay.     Thank you, Your Honor.

23                   THE COURT:      Okay.     Yeah.     For that piece of it.

24      I’ll just say April 30th is your deadline for both of those

25      things.    Okay?     To give me the specific exhibits that need to


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55   Page 93 of
                                      95
                                                                                     93

 1      be sealed or unsealed.         Of those handfuls, the majority of

 2      them are going to be unsealed.            But the ones that we’ve

 3      talked about specifically, I’m giving you more time to just

 4      tell me why they need to remain under seal.

 5                   I agree with you on the two transcripts that you’ve

 6      identified, the Roberts transcript.

 7                   I’m going to keep the defendants’ exhibit regarding

 8      the information regarding Mr. Murray under seal.                 I don’t

 9      think it’s probative to -- I don’t think it’s probative

10      except on word.       It’s not necessary to be unsealed in my view

11      and I’m going to make particularized findings as I’m required

12      to do why it should remain under seal.              Okay.

13                   And then you’ll have my decision hopefully soon

14      after that.

15                   MR. ANSARI:      Thank you.

16                   THE COURT:      All right.

17                   MR. ROHBACK:      Thank you, Your Honor.

18                   THE COURT:      Now, I forecast to you that I’m likely

19      to deny summary judgment as to the proof of claim.

20                   I haven’t made a final decision about what I’m

21      going to do on the new malpractice claim, so I’m considering

22      that.    I appreciate the argument today.            I know you guys

23      spent -- you guys -- you gentlemen spent time preparing for

24      today’s argument and, you know, revisiting something.                  I know

25      that takes a lot of time especially when you, you know, you


                  Fiore Transcription Service, Inc.          203-929-9992
 Case 17-02005   Doc 382   Filed 04/19/21    Entered 04/19/21 17:23:55   Page 94 of
                                      95
                                                                                        94

 1      were living it a year ago and then you put it down for a

 2      while.    And I appreciate you getting ready to argue today and

 3      I appreciate your attention.

 4                   And I’m trying to wrap this up for you and move the

 5      case forward in whatever way it needs to move forward.                    And

 6      so thank you very much.

 7                   MR. ANSARI:      Thank you, Your Honor.

 8                   MR. ROHBACK:        Thank you, Your Honor.

 9                   THE COURT:      All right.

10                   MR. ANSARI:      I’m hoping we’re back in person one

11      day so I can use that excuse to get Frank Pepe’s.                  And,

12      again, as --

13                   THE COURT:      Well, I have heard -- I have heard that

14      Pepe’s, they have a drive-by service, you know, where you

15      pull up and they give you the pizza in the car window kind of

16      thing.    So if you’re in the mood for a road trip, you can do

17      that.    There’s also -- I think there’s also a Pepe’s in

18      Fairfield.     There might be one in Greenwich.              I’m not sure.

19                   MR. CESARONI:          I think they’re delivering now, Your

20      Honor, through a third -- which is earth-shattering for

21      Connecticut.

22                   THE COURT:      That’s big, yeah.        That’s big.      All

23      right, gentlemen.        Yeah.

24                   I think this is a remarkable hearing in a number of

25      ways, one of which is that no one has volunteered their


                  Fiore Transcription Service, Inc.           203-929-9992
 Case 17-02005    Doc 382   Filed 04/19/21   Entered 04/19/21 17:23:55    Page 95 of
                                       95
                                                                                         95

 1      vaccine status.        It seems that a lot of people are telling me

 2      how many shots they’ve had and when their next shot is.                        So I

 3      wish everyone, you know, a good reopening as we go along

 4      through this pandemic, which has certainly been an experience

 5      for all of us.        So thank you.

 6                    I think the Zoom worked well today.                I appreciate

 7      your attention.        And we’ll be in touch via the docket at some

 8      point.     Okay.

 9                    ALL COUNSEL:      Thank you.

10                    (Proceedings concluded at 1:33 p.m.)

11               I, CHRISTINE FIORE, court-approved transcriber and

12      certified electronic reporter and transcriber, certify that

13      the foregoing is a correct transcript from the official

14      electronic sound recording of the proceedings in the above-

15      entitled matter.

16

17

18                                                     April 19, 2021

19          Christine Fiore, CERT

20

21

22

23

24

25


                   Fiore Transcription Service, Inc.          203-929-9992
